 



EXHIBIT 10.1
(BANK OF AMERICA LOGO) [a25159a2515901.gif]
 
 
Published CUSIP Number:                     
AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of November 9, 2006
among
RELIANCE STEEL & ALUMINUM CO.
RSAC MANAGEMENT CORP.
BANK OF AMERICA, N.A.,
as Administrative Agent
and
Letter of Credit Issuing Lender
WACHOVIA BANK, N.A.,
as Syndication Agent
JPMORGAN CHASE BANK, N.A.
as Co-Documentation Agent
CITICORP NORTH AMERICA, INC.
as Co-Documentation Agent
and
THE OTHER FINANCIAL
INSTITUTIONS PARTY HERETO
Arranged by
BANC OF AMERICA SECURITIES LLC

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                      Page SECTION 1       DEFINITIONS AND
ACCOUNTING TERMS     1  
 
                        1.1   Defined Terms     1  
 
                        1.2   Use of Defined Terms     26  
 
                        1.3   Accounting Terms     26  
 
                        1.4   Rounding     26  
 
                        1.5   Exhibits and Schedules     26  
 
                        1.6   Letter of Credit Amounts     26  
 
                        1.7   References to “RSA and its Subsidiaries” or
“Borrowers and their respective Subsidiaries”     26  
 
                        1.8   Miscellaneous Terms     27  
 
                    SECTION 2       COMMITMENTS; INTEREST, FEES AND PAYMENT
PROCEDURES     27  
 
                        2.1   Committed Loans     27  
 
                        2.2   Borrowings, Conversions and Continuations of
Committed Loans     27  
 
                        2.3   Swing Line     28  
 
                        2.4   Letters of Credit     30  
 
                        2.5   Prepayments     34  
 
                        2.6   Voluntary Reduction or Termination of Commitments
    34  
 
                        2.7   Principal and Interest     35  
 
                        2.8   Fees     35  
 
                        2.9   Computation of Interest and Fees     36  
 
                        2.10   Manner and Treatment of Payments among Lenders,
Borrowers and Administrative Agent     36  
 
                        2.11   Funding Sources     37  
 
                        2.12   Automatic Deduction     38  
 
                        2.13   Obligations of Lenders Several     38  
 
                    SECTION 3       TAXES, YIELD PROTECTION AND ILLEGALITY    
38  
 
                        3.1   Taxes     38  
 
                        3.2   Increased Costs     39  
 
                        3.3   Capital Adequacy     39  
 
                        3.4   Illegality     39  
 
                        3.5   Inability to Determine Rates     40  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                      Page     3.6   Breakfunding Costs     40  
 
                        3.7   Matters Applicable to all Requests for
Compensation     40  
 
                    SECTION 4       CONDITIONS     41  
 
                        4.1   Initial Loans, Etc     41  
 
                        4.2   Any Extension of Credit     43  
 
                    SECTION 5       REPRESENTATIONS AND WARRANTIES     43  
 
                        5.1   Existence and Qualification; Power; Compliance
With Laws     43  
 
                        5.2   Authority; Compliance With Other Agreements and
Instruments and Government Regulations     44  
 
                        5.3   No Governmental Approvals or Other Consents
Required     44  
 
                        5.4   Binding Obligations     44  
 
                        5.5   Litigation     45  
 
                        5.6   No Default     45  
 
                        5.7   ERISA Compliance     45  
 
                        5.8   Use of Proceeds; Margin Regulations     46  
 
                        5.9   Title to Property     46  
 
                        5.10   Intangible Assets     46  
 
                        5.11   Tax Liability     46  
 
                        5.12   Financial Statements     46  
 
                        5.13   Environmental Compliance     47  
 
                        5.14   Public Utility Holding Company Act; Investment
Company Act     47  
 
                        5.15   Subsidiaries     47  
 
                        5.16   Insurance     47  
 
                        5.17   Disclosure     47  
 
                    SECTION 6       AFFIRMATIVE COVENANTS     48  
 
                        6.1   Financial Statements     48  
 
                        6.2   Certificates, Notices and Other Information     48
 
 
                        6.3   Guaranties     51  
 
                        6.4   Preservation of Existence     51  
 
                        6.5   Maintenance of Properties     51  
 
                        6.6   Maintenance of Insurance     51  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                      Page     6.7   Payment of Obligations    
52  
 
                        6.8   Compliance With Laws     52  
 
                        6.9   Environmental Laws     52  
 
                        6.10   Inspection Rights     52  
 
                        6.11   Keeping of Records and Books of Account     52  
 
                        6.12   Compliance with ERISA     52  
 
                        6.13   Compliance With Agreements     53  
 
                        6.14   Use of Proceeds     53  
 
                        6.15   RSAC Management     53  
 
                    SECTION 7       NEGATIVE COVENANTS     53  
 
                        7.1   Liens, Negative Pledges     53  
 
                        7.2   Investments     54  
 
                        7.3   Indebtedness     54  
 
                        7.4   Prepayment of Indebtedness     55  
 
                        7.5   Dispositions     55  
 
                        7.6   Sales and Leasebacks     56  
 
                        7.7   Mergers     56  
 
                        7.8   Acquisitions     56  
 
                        7.9   ERISA     56  
 
                        7.10   Interest Coverage Ratio     57  
 
                        7.11   Leverage Ratio     57  
 
                        7.12   Change in Nature of Business     57  
 
                        7.13   Transactions with Affiliates     57  
 
                        7.14   Distributions        
 
                    SECTION 8       EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF
DEFAULT     58  
 
                        8.1   Events of Default     58  
 
                        8.2   Remedies Upon Event of Default     60  
 
                    SECTION 9       ADMINISTRATIVE AGENT     60  
 
                        9.1   Appointment and Authority     60  
 
                        9.2   Rights as a Lender     61  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                      Page     9.3   Exculpatory Provisions    
61  
 
                        9.4   Reliance by Administrative Agent     62  
 
                        9.5   Delegation of Duties     62  
 
                        9.6   Resignation of Administrative Agent     62  
 
                        9.7   Non-Reliance on Administrative Agent and Other
Lenders     63  
 
                        9.8   No Other Duties, Etc     64  
 
                        9.9   Administrative Agent May File Proofs of Claim    
64  
 
                        9.10   Master Subsidiary Guaranty Matters     64  
 
                    SECTION 10       MISCELLANEOUS     65  
 
                        10.1   Amendments, Etc     65  
 
                        10.2   Notices; Effectiveness; Electronic Communication
    66  
 
                        10.3   No Waiver; Cumulative Remedies     68  
 
                        10.4   Expenses; Indemnity; Damage Waiver     68  
 
                        10.5   Payments Set Aside     70  
 
                        10.6   Successors and Assigns     71  
 
                        10.7   Treatment of Certain Information; Confidentiality
    75  
 
                        10.8   Right of Setoff     76  
 
                        10.9   Interest Rate Limitation     77  
 
                        10.10   Counterparts; Integration; Effectiveness     77
 
 
                        10.11   Survival of Representations and Warranties    
77  
 
                        10.12   Severability     78  
 
                        10.13   Replacement of Lenders     78  
 
                        10.14   Governing Law; Jurisdiction; Etc     78  
 
                        10.15   Waiver of Jury Trial     79  
 
                        10.16   USA PATRIOT Act Notice     80  
 
                        10.17   Time of the Essence     80  
 
                        10.18   Tax Forms     80  
 
                        10.19   Surety Waivers     81  
 
                        10.20   No Advisory or Fiduciary Responsibility        

EXHIBITS

iv



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                          Page
 
      Form of    
 
           
 
  A   Request for Extension of Credit    
 
  B   Compliance Certificate    
 
  C   Committed Loan Note    
 
  D   Assignment and Assumption    
 
  E   Master Subsidiary Guaranty    
 
  F   Opinion of Counsel    
 
            SCHEDULES    
 
           
 
  2.1   Commitments and Pro Rata Shares    
 
  2.4   Existing Letters of Credit    
 
  5.5   Certain Litigation    
 
  5.9   Existing Liens and Negative Pledges    
 
  5.15   Subsidiaries    
 
  7.2   Investments    
 
  7.3   Existing Indebtedness    
 
  10.2   Administrative Agent’s Office; Certain Addresses for Notice    

v



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
     This AMENDED AND RESTATED CREDIT AGREEMENT dated as of November 9, 2006, is
entered into by and among Reliance Steel & Aluminum Co., a California
corporation (“RSA”), RSAC Management Corp., a California corporation (“RSAC
Management” and together with RSA, jointly and severally, “Borrowers” and
individually, a “Borrower”), each lender whose name is set forth on the
signature pages of this Agreement and each lender which may hereafter become a
party to this Agreement (collectively, “Lenders” and individually, a “Lender”),
and Bank of America, N.A., as Administrative Agent.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
Section 1
DEFINITIONS AND ACCOUNTING TERMS
     1.1 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Acquired Business” means the entity or assets acquired by Borrowers or a
Subsidiary of Borrowers in an Acquisition, whether before or after the date
hereof.
     “Acquired Business EBITDA” means for any period ending on or before the
date of any Acquisition of an Acquired Business the sum of items (a) through
(f) of the definition of EBITDA with respect to such Acquired Business.
     “Acquisition” means any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in (a) the acquisition of
all or substantially all of the assets of a Person or any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person, or
otherwise causing any Person to become a Subsidiary, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary) provided that either Borrower or one of its Subsidiaries
is the surviving entity.
     “Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
     “Administrative Agent’s Office” means Administrative Agent’s address and,
as appropriate, account as set forth on Schedule 10.2, or such other address or
account as Administrative Agent hereafter may designate by written notice to
Borrowers and Lenders.
     “Administrative Questionnaire” means an administrative questionnaire in a
form supplied by Administrative Agent.
     “Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this

1



--------------------------------------------------------------------------------



 



definition, “control” (and the correlative terms, “controlled by” and “under
common control with”) shall mean possession, directly or indirectly, of power to
direct or cause the direction of management or policies (whether through
ownership of securities or partnership or other ownership interests, by contract
or otherwise); provided that, in any event, any Person that owns, directly or
indirectly, 10% or more of the securities having ordinary voting power for the
election of directors or other governing body of a corporation that has more
than 100 record holders of such securities, or 10% or more of the partnership or
other ownership interests of any other Person that has more than 100 record
holders of such interests, will be deemed to control such corporation,
partnership or other Person.
     “Aggregate Commitments” has the meaning set forth in the definition of
“Commitment”.
     “Agreement” means this Agreement, either as originally executed or as it
may from time to time be supplemented, modified, amended, restated or extended.
     “Applicable Margin” means, for any Pricing Period, the per annum amounts
set forth below (in basis points per annum) opposite the applicable Pricing
Level; provided, however, that until Administrative Agent’s receipt of the
second quarterly Compliance Certificate after the Closing Date required under
Section 6.2(a), such amounts shall be those indicated for Pricing Level 3:

                                  Pricing           Commitment   Letters of
Credit     Level   Total Leverage Ratio   Fee   Eurodollar Rate +   Base Rate +
1
    ³0.55:1       25.0       100.0       0.0  
 
                               
2
  <0.55:1.00 but ³0.45:1.00     15.0       75.0       0.0  
3
  <0.45:1.00 but ³0.35:1.00     12.5       55.0       0.0  
4
  <0.35:1.00 but ³0.25:1.00     10.0       45.0       0.0  
5
    <0.25: 1.00       8.0       37.5       0.0  

     “Pricing Level” means, for each period, the pricing level set forth above
opposite the Total Leverage Ratio achieved by RSA and its Subsidiaries as of the
first day of that Pricing Period.
     “Pricing Level Change Date” means, with respect to any change in the
Pricing Level which results in a change in the Applicable Margin, the earlier of
(a) 5 Business Days after the date upon which Borrowers deliver a Compliance
Certificate to Administrative Agent reflecting such changed Pricing Level and
(b) 5 Business Days after the date upon which Borrowers are required by
Section 6.2(a), to deliver such Compliance Certificate; provided, however, that
if the Compliance Certificate is not delivered by the date required by the
Section 6.2(a), then, subject to the other provisions of this Agreement,
commencing on the date such Compliance Certificate was required until such
Compliance Certificate is

2



--------------------------------------------------------------------------------



 



delivered, the Applicable Margin shall be based on the next higher level than
the one previously in effect, and from and after the date such Compliance
Certificate is thereafter received, the Applicable Margin shall be as determined
from such Compliance Certificate.
     “Pricing Period” means (a) the period commencing on the Closing Date and
ending on the first Pricing Level Change Date to occur thereafter and (b) each
subsequent period commencing on each Pricing Level Change Date and ending the
day prior to the next Pricing Level Change Date.
     “Applicable Taxes” means any and all present or future taxes (including
documentary taxes), levies, assessments, imposts, duties, deductions, fees,
withholdings or similar charges, and all liabilities with respect thereto
imposed by a Governmental Authority relating to any Loan Document, including any
liabilities imposed on amounts paid by Borrowers to indemnify or reimburse any
Person for such amounts, excluding Lender Taxes.
     “Approved Fund” has the meaning specified in Section 10.6(h).
     “Arranger” means Banc of America Securities LLC, in its capacity as sole
lead arranger and sole book manager.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an Assignment and Assumption
substantially in the form of Exhibit D.
     “Attorney Costs” means and includes all fees and disbursements of any law
firm or other external counsel and the allocated cost of internal legal services
and all disbursements of internal counsel.
     “Attributable Indebtedness” means, on any date, (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a capital lease.
     “Availability Period” means the period commencing on the Closing Date and
ending on the earliest of (a) the day before the Maturity Date, (b) the date of
termination of the Aggregate Commitments pursuant to Section 2.6 and (c) the
date on which the commitment of each Lender to make Loans and any obligations of
the Issuing Lender to make Letter of Credit Extensions are terminated pursuant
to Section 8.2.
     “Bank of America” means Bank of America, N.A.

3



--------------------------------------------------------------------------------



 



     “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate.” The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
     “Base Rate Loan” means a Loan which bears interest based on the Base Rate.
     “Borrower” and “Borrowers” each has the meaning set forth in the
introductory paragraph hereto.
     “Borrower Party” means any Person, other than Administrative Agent and
Lenders, which now or hereafter is a party to any of the Loan Documents.
     “Borrowers Account” shall have the meaning specified in Section 2.12.
     “Borrowers Materials” has the meaning specified in Section 6.2.
     “Borrowing” and “Borrow” each mean a borrowing hereunder consisting of
Loans of the same type made on the same day and, other than in the case of Base
Rate Loans, having the same Interest Period.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks in New York City or San Francisco are authorized or
required by law to close and, if such day relates to any Eurodollar Rate Loan,
means any such day on which dealings in Dollar deposits are conducted by and
between banks in the London interbank eurodollar market.
     “Capital Lease Obligations” means all monetary obligations of a Person
under any leasing or similar arrangement which, in accordance with GAAP, is
classified as a capital lease.
     “Cash” means, when used in connection with any Person, all monetary and
non-monetary items owned by that Person that are treated as cash or cash
equivalents in accordance with GAAP, consistently applied.
     “Cash Collateralize” means to pledge and deposit with or deliver to
Administrative Agent, for the benefit of the Issuing Lender and Lenders, as
collateral for the Letter of Credit Usage, cash or deposit account balances
pursuant to documentation in form and substance satisfactory to Administrative
Agent and the Issuing Lender (which documents are hereby consented to by
Lenders). Derivatives of such term shall have corresponding meaning. Borrowers
hereby grant Administrative Agent, for the benefit of the Issuing Lender and
Lenders,

4



--------------------------------------------------------------------------------



 



a Lien on all such cash and deposit account balances. Cash collateral shall be
maintained in blocked, non-interest bearing deposit accounts at Bank of America.
        “Change of Control” means, with respect to any Person, an event or
series of events by which:
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 40% or more of the equity securities of such Person entitled to
vote for members of the board of directors or equivalent governing body of such
Person on a partially-diluted basis (i.e., taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); or
     (b) during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of such Person
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
        “Closing Date” means the time and Business Day on which the conditions
set forth in Section 4.1 are satisfied or waived. Administrative Agent shall
notify Borrowers and Lenders of the date that is the Closing Date.
        “Code” means the Internal Revenue Code of 1986, as amended or replaced
and as in effect from time to time.
        “Commitment” means, for each Lender, the amount set forth as such
opposite such Lender’s name on Schedule 2.1, as such amount may be reduced or
adjusted from time to time pursuant to the terms of this Agreement
(collectively, the “Aggregate Commitments”). The respective Pro Rata Shares of
Lenders as of the date hereof are set forth in Schedule 2.1.
        “Committed Borrowing” means a borrowing consisting of simultaneous
Committed Loans of the same type and having the same Interest Period made by
each of the Lenders pursuant to Section 2.1.

5



--------------------------------------------------------------------------------



 



     “Committed Loan” means a Loan of any type made to Borrowers by any Lender
in accordance with its Pro Rata Share pursuant to Section 2.1.
     “Committed Loan Note” means the promissory note made by Borrowers to a
Lender evidencing Committed Loans made by such Lender, substantially in the form
of Exhibit C, either as originally executed or as the same may from time to time
be supplemented, modified, amended, renewed, extended or replaced (collectively,
the “Committed Loan Notes”).
     “Compliance Certificate” means a certificate in the form of Exhibit B,
properly completed and signed by a Responsible Officer of each Borrower.
     “Consolidated Net Worth” means, as of the date of any determination
thereof, the total consolidated assets of RSA and its Subsidiaries less the
total consolidated liabilities of RSA and its Subsidiaries determined in
accordance with GAAP.
     “Consolidated Tangible Net Worth” means, as of any date of determination,
for RSA and its Subsidiaries on a consolidated basis, Shareholders’ Equity of
RSA and its Subsidiaries on that date minus the Intangible Assets of RSA and its
Subsidiaries on that date.
     “Continuation” and “Continue” each mean, with respect to any Committed Loan
other than a Base Rate Loan, the continuation of such Loan as the same type of
Loan in the same principal amount, but with a new Interest Period and an
interest rate determined as of the first day of such new Interest Period.
Continuations must occur on the last day of the Interest Period for such Loan.
     “Contractual Obligation” means, as to any Person, any provision of any
outstanding security issued by that Person or of any material agreement,
instrument or undertaking to which that Person is a party or by which it or any
of its Property is bound.
     “Conversion” and “Convert” each mean, with respect to any Committed Loan,
the conversion of one type of Loan into another type of Loan. With respect to
Eurodollar Rate Loans, Conversions must occur on the last day of the Interest
Period for such Loan.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States of
America, as amended from time to time, and all other applicable liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event that, with the giving of any applicable notice or
passage of time specified in Section 8.1, or both, would be an Event of Default.
     “Default Rate” means an interest rate equal to the Base Rate plus the
Applicable Margin, if any, applicable to the Base Rate plus 2%, to the fullest
extent permitted by applicable Laws.

6



--------------------------------------------------------------------------------



 



     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Committed Loans, participations in Letter of Credit Usage or
participations in Swing Line Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, unless the subject of a good faith dispute, or (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding.
     “Designated Deposit Account” means a deposit account to be maintained by
RSA or RSAC Management with Bank of America, as from time to time designated by
Borrowers by written notification to Administrative Agent.
     “Disposition” means the voluntary sale, transfer, or other disposition of
any asset of Borrowers or any of their respective Subsidiaries, including
without limitation any sale, assignment, pledge, hypothecation, transfer or
other disposal with or without recourse of any notes or accounts receivable or
any rights and claims associated therewith.
     “Distribution” means, with respect to any shares of capital stock or any
warrant or option to purchase an equity security or other equity security issued
by a Person, (a) the retirement, redemption, purchase, or other acquisition for
Cash or for Property by such Person of any such security, (b) the declaration or
(without duplication) payment by such Person of any dividend in Cash or in
Property on or with respect to any such security, (c) any Investment by such
Person in the holder of 5% or more of any such security if a purpose of such
Investment is to avoid characterization of the transaction as a Distribution and
(d) any other payment in Cash or Property by such Person constituting a
distribution under applicable Laws with respect to such security.
     “Dollars” or “$” means United States dollars.
     “EBIT” means, with respect to any Person and with respect to any fiscal
period, the sum of (a) Net Income of that Person for that period, plus (b) any
non-operating non-recurring loss reflected in such Net Income, minus (c) any
non-operating non-recurring gain reflected in such Net Income, plus (d) Interest
Expense of that Person for that period, plus (e) the aggregate amount of federal
and state taxes on or measured by income of that Person for that period (whether
or not payable during that period), in each case as determined in accordance
with GAAP, and adjusted by subtracting equity in earnings in 50% or less owned
companies and joint ventures and, to the extent approved by Administrative Agent
(which approval shall not be unreasonably withheld), any other companies not
consolidated with Borrowers, and by adding Cash dividends received from 50% or
less owned companies and joint ventures and, to the extent approved by
Administrative Agent (which approval shall not be unreasonably withheld), any
other companies not consolidated with Borrowers.
     “EBITDA” means, with respect to any Person and with respect to any fiscal
period, the sum of (a) Net Income of that Person for that period, plus (b) any
non-operating non-recurring loss reflected in such Net Income, minus (c) any
non-operating non-recurring gain reflected in such Net Income, plus (d) Interest
Expense of that Person for that period, plus (e) the

7



--------------------------------------------------------------------------------



 



aggregate amount of federal and state taxes on or measured by income of that
Person for that period (whether or not payable during that period), plus
(f) depreciation, amortization and all other non-cash expenses of that Person
for that period, plus (g) Acquired Business EBITDA, in each case as determined
in accordance with GAAP, and adjusted by subtracting equity in earnings in 50%
or less owned companies and joint ventures and, to the extent approved by
Administrative Agent (which approval shall not be unreasonably withheld), any
other companies not consolidated with Borrowers, and by adding Cash dividends
received from 50% or less owned companies and joint ventures and, to the extent
approved by Administrative Agent (which approval shall not be unreasonably
withheld), any other companies not consolidated with Borrowers; provided that
Acquired Business EBITDA with respect to any Acquired Business shall only be
included in EBITDA if such Acquired Business EBITDA is shown on the financial
statements of such Acquired Business either (i) audited by an independent
accounting firm, (ii) reviewed by an independent accounting firm as long as such
reviewed and unaudited Acquired Business EBITDA does not exceed 10% of the total
audited EBITDA of RSA and its Subsidiaries, or, (iii) subject to consent of the
Requisite Lenders, unaudited or reviewed by an independent accounting firm.
     “Eligible Assignee” has the meaning specified in Section 10.6(h).
     “EMJ” means Earle M. Jorgensen Company, a Delaware corporation
     “EMJ COLI” means those certain life insurance policies obtained in 1984,
1985 and 1986 by Kilsby-Roberts Holding Co. (“KR”) from Phoenix Mutual Life
Insurance Company covering participants in the KR employee stock ownership plan
and certain other KR executives owned by EMJ, each of which policies has EMJ as
its sole beneficiary.
     “EMJ Notes” means the 9 3/4% Senior Secured Notes due 2012 issued pursuant
to the Indenture dated May 22, 2002 between The Bank of New York, as trustee,
and EMJ.
     “Environmental Laws” means all federal, state or local laws, statutes,
common law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authorities, in each case
relating to environmental, health, safety and land use matters applicable to any
of the Real Property.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrowers or any other Borrower Party, or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

8



--------------------------------------------------------------------------------



 



     “ERISA” means the Employee Retirement Income Security Act of 1974, and any
regulations issued pursuant thereto, as amended or replaced and as in effect
from time to time.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrowers within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by Borrowers or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations which is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by either Borrower or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan or
Multiemployer Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon Borrowers or any ERISA Affiliate.
     “Eurodollar Base Rate” has the meaning specified in the definition of
Eurodollar Rate.
     “Eurodollar Rate” means for any Interest Period with respect to a
Eurodollar Rate Loan, a rate per annum determined by Administrative Agent
pursuant to the following formula:

             
 
  Eurodollar Rate   =   Eurodollar Base Rate
 
           
 
      1.00 – Eurodollar Reserve Percentage

Where,
“Eurodollar Base Rate” means, for such Interest Period, the rate per annum equal
to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by Administrative Agent from time to time) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period. If such rate is
not available at such time for any reason, then the “Eurodollar Base Rate” for
such Interest Period shall be the rate per annum determined by Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted by Bank of America and
with

9



--------------------------------------------------------------------------------



 



a term equivalent to such Interest Period would be offered by Bank of America’s
London Branch to major banks in the London interbank eurodollar market at their
request at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.
     “Eurodollar Rate Loan” means a Committed Loan bearing interest based on the
Eurodollar Rate.
     “Eurodollar Reserve Percentage” means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the FRB for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”). The Eurodollar Rate for each
outstanding Eurodollar Rate Loan shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.
     “Event of Default” has the meaning specified in Section 8.1.
     “Existing Credit Agreement” means that certain Credit Agreement, dated as
of June 13, 2005, by and among RSA, RSAC Management, Bank of America, N.A. as
Administrative Agent and the lenders identified therein, as amended.
     “Existing Credit Facility” means the credit facilities extended to RSA and
RSAC Management under the Existing Credit Agreement.
     “Existing Letters of Credit” has the meaning specified in Section 2.4(j).
     “Extension of Credit” means (a) the Borrowing of any Loans, (b) the
Conversion or Continuation of any Loans or (c) the issuance, renewal, increase
continuation, amendment or other credit action with respect to any Letter of
Credit, including Lenders acquiring a participation in such Letters of Credit
(collectively, the “Extensions of Credit”).
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by Administrative Agent.
     “Fee Letter” means the letter agreement dated September 21, 2006, among
Borrowers, Administrative Agent and Arranger.

10



--------------------------------------------------------------------------------



 



     “Fiscal Quarter” means the fiscal quarter of RSA consisting of a
three-month fiscal period ending on each March 31, June 30, September 30 and
December 31.
     “Fiscal Year” means the fiscal year of RSA consisting of a twelve-month
period ending on each December 31.
     “Foreign Lender” has the meaning specified in Section 10.18(a).
     “Foreign Subsidiary” means, at any time, each Subsidiary of a Borrower
which is created, organized or domesticated in any jurisdiction other than the
United States or any state thereof.
     “FRB” means the Board of Governors of the Federal Reserve System or any
governmental authority succeeding to its functions.
     “Fund” has the meaning specified in Section 10.6(h).
     “Funded Debt” means, as of the date of determination, without duplication,
the sum of (a) all principal Indebtedness of RSA and its Subsidiaries for
borrowed money (including debt securities issued by RSA or any of its
Subsidiaries) on that date plus (b) Guaranty Obligations in connection with
Synthetic Leases, plus (c) the aggregate amount of all Capital Lease Obligations
of RSA and its Subsidiaries on that date, plus (d) all Letter of Credit Usage
and the face amount of, and reimbursement obligations with respect to, any other
letters of credit issued for the account of RSA and its Subsidiaries.
     “GAAP” means accounting principles generally accepted in the United States
of America set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or
such other principles as may be approved by a significant segment of the
accounting profession in the United States, that are applicable to the
circumstances as of the date of determination, consistently applied.
     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing (including any supra-national
bodies, such as the European Union or the European Central Bank).
     “Granting Lender” has the meaning specified in Section 10.6(i).
     “Guarantors” means, collectively, (a) all Material Domestic Subsidiaries;
(b) any Subsidiaries that are guarantors or obligors with respect to any of the
note purchase agreements described in Schedule 7.3 or with respect to any
Indebtedness issued pursuant to Sections 7.3(a),

11



--------------------------------------------------------------------------------



 



7.3(f) or 7.3(g); and (c) Subsidiaries that have been identified by the
Borrowers as Guarantors pursuant to Section 6.3(a).
     “Guaranty Obligation” means, as to any Person, any (a) guarantee by that
Person of Indebtedness of, or other obligation performable by, any other Person
or (b) assurance, agreement, letter of responsibility, letter of awareness,
undertaking or arrangement given by that Person to an obligee of any other
Person with respect to the performance of an obligation by, or the financial
condition of, such other Person, whether direct, indirect or contingent,
including any purchase or repurchase agreement covering such obligation or any
collateral security therefor, any agreement to provide funds (by means of loans,
capital contributions or otherwise) to such other Person, any agreement to
support the solvency or level of any balance sheet item of such other Person or
any “keep-well” or other arrangement of whatever nature given for the purpose of
assuring or holding harmless such obligee against loss with respect to any
obligation of such other Person; provided, however, that the term Guaranty
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guaranty
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, covered by such
Guaranty Obligation or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the Person in good
faith.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Hostile Acquisition” means the acquisition of the capital stock or other
equity interests of a Person through a tender offer or similar solicitation of
the owners of such capital stock or other equity interests which has not been
approved (which approval shall be obtained prior to such acquisition) by
resolutions of the board of directors of such Person or by similar action if
such Person is not a corporation.
     “Indebtedness” means, as to any Person (without duplication):
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes or other similar
instruments;
     (b) any direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, shipside bonds, surety bonds and similar instruments;
     (c) all obligations of such Person as lessee under leases which have been
or should be, in accordance with GAAP, recorded as Capital Lease Obligations;

12



--------------------------------------------------------------------------------



 



     (d) all other items which, in accordance with GAAP, would be included as
liabilities on the liability side of the balance sheet of such Person as of the
date at which Indebtedness is to be determined;
     (e) net obligations under any Swap Contract in an amount equal to (i) if
such Swap Contract has been closed out, the termination value thereof, or
(ii) if such Swap Contract has not been closed out, the mark-to-market value
thereof determined on the basis of readily available quotations provided by any
recognized dealer in such Swap Contracts;
     (f) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services, and indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
     (g) indebtedness of such Person arising under facilities for the discount
of accounts receivable of such Person in an amount equal to the present value of
the unpaid amount of all accounts receivable sold, determined by using a
discount rate equal to the discount rate used in determining the purchase price
of such accounts receivable under such facilities;
     (h) indebtedness relating to Synthetic Leases; and
     (i) all Guaranty Obligations of such Person in respect of any of the
foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person (subject only to customary exceptions
acceptable to the Requisite Lenders). The amount of any Capital Lease Obligation
or Synthetic Lease as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date. Notwithstanding
the foregoing, Life Insurance Policy Loans shall not constitute Indebtedness so
long as (1) such obligations are nonrecourse to RSA, EMJ and their respective
Subsidiaries, (2) each EMJ COLI policy is owned by EMJ and has EMJ as its sole
beneficiary, (3) the aggregate amount of such obligations outstanding thereunder
at any time does not exceed the cash surrender value of the EMJ COLI policies at
such time, and (4) the proceeds of such loans incurred after the Closing Date
are not used for any purpose other than to pay the premiums, interest, taxes and
expenses related to the EMJ COLI policies.
     “Indemnitee” has the meaning specified in Section 10.4(b).

13



--------------------------------------------------------------------------------



 



     “Intangible Assets” means assets that are considered intangible assets
under GAAP, including customer lists, goodwill, computer software (except for
purchased or licensed software), copyrights, trade names, trademarks and
patents.
     “Interest Coverage Ratio” means, as of the last day of any Fiscal Quarter
(including the last day of a Fiscal Quarter which is also the last day of a
Fiscal Year), the ratio of (a) EBIT of RSA and its Subsidiaries on a
consolidated basis for the fiscal period consisting of that Fiscal Quarter and
the three immediately preceding Fiscal Quarters, excluding any portion of EBIT
allocable to any Person acquired by RSA or any of its Subsidiaries for any
fiscal period prior to the Acquisition to (b) Interest Expense of RSA and its
Subsidiaries on a consolidated basis for such fiscal period.
     “Interest Expense” means, with respect to any Person and as of the last day
of any fiscal period, the sum of (a) all interest, fees, charges and related
expenses paid or payable (without duplication) for that fiscal period by that
Person to a lender in connection with borrowed money (including any obligations
for fees, charges and related expenses payable to the issuer of any letter of
credit) or the deferred purchase price of assets that are considered “interest
expense” under GAAP plus (b) the portion of rent paid or payable (without
duplication) for that fiscal period by that Person under Capital Lease
Obligations that should be treated as interest in accordance with Financial
Accounting Standards Board Statement No. 13.
     “Interest Payment Date” means, (a) with respect to any Base Rate Loan, the
last Business Day of each calendar quarter and the Maturity Date, and (b) with
respect to any other type of Loan (other than a Swing Line Loan), (i) any date
that such Loan is prepaid in whole or in part, (ii) the last day of each
Interest Period applicable to, or the maturity of, such Loan; provided, however,
that if any Interest Period or the maturity of any such Loan exceeds three
months, the date that falls three months after the beginning of such Interest
Period, shall also be an Interest Payment Date, and (iii) the Maturity Date.
     “Interest Period” means, as to any Committed Loans other than Base Rate
Loans, the period commencing on the date specified by Borrowers in their Request
for Extension of Credit and ending one, two, three or six months thereafter, as
selected by Borrowers in the Request for Extension of Credit relating thereto;
provided that:
     (a) The first day of any Interest Period shall be a Business Day;
     (b) Any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of an Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the immediately preceding
Business Day;
     (c) No Interest Period shall extend beyond the Maturity Date.
     “Investment” means, as to any Person, any acquisition (other than an
“Acquisition” as defined above) or investment by such Person, whether by means
of (a) the purchase or other acquisition of capital stock or other securities of
another Person, (b) a loan,

14



--------------------------------------------------------------------------------



 



advance or capital contribution to, guaranty of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other
Person, or (c) the purchase or other acquisition (in one transaction or a series
of transactions) of assets of another Person that constitute a business unit.
For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).
     “Issuing Lender” means Bank of America, N.A., in its capacity as issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder.
     “Laws” means, collectively, all international, foreign, federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, executive orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.
     “Lender” means each lender from time to time party hereto.
     “Lender Taxes” means, in the case of each Lender, Administrative Agent and
each Eligible Assignee, and any Affiliate or Lending Office thereof: (a) taxes
imposed on or measured in whole or in part by its overall net income, gross
income or gross receipts or capital and franchise taxes imposed on it, by
(i) any jurisdiction (or political subdivision thereof) in which it is organized
or maintains its principal office or Lending Office or (ii) any jurisdiction (or
political subdivision thereof) in which it is “doing business” (unless it would
not be doing business in such jurisdiction (or political subdivision thereof)
absent the transactions contemplated hereby), (b) any withholding taxes or other
taxes based on gross income imposed by the United States of America (other than
withholding taxes and taxes based on gross income resulting from or attributable
to any change in any law, rule or regulation or any change in the interpretation
or administration of any law, rule or regulation by any Governmental Authority)
or (c) any withholding taxes or other taxes based on gross income imposed by the
United States of America for any period with respect to which it has failed to
provide Borrowers with the appropriate form or forms required by Section 10.18,
to the extent such forms are then required by applicable Laws.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as such Lender may from time to time notify Borrowers
and Administrative Agent.

15



--------------------------------------------------------------------------------



 



     “Letter of Credit” means any of the letters of credit issued by the Issuing
Lender hereunder and shall include the Existing Letters of Credit, either as
originally issued or as the same may be supplemented, amended, renewed or
extended.
     “Letter of Credit Application” means an application for issuances of, or
amendments to, Letters of Credit as shall at any time be in use at the Issuing
Lender.
     “Letter of Credit Extension” means, with respect to any Letter of Credit,
the issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.
     “Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Commitments and (b) $125,000,000. The Letter of Credit Sublimit is
part of, and not in addition to, the Aggregate Commitments.
     “Letter of Credit Usage” means, as at any date of determination, the
undrawn face amount of outstanding Letters of Credit plus the aggregate amount
of all drawings under the Letters of Credit honored by the Issuing Lender and
not theretofor reimbursed or converted into Committed Loans.
     “Lien” means any security interest, mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or otherwise),
charge against or interest in property to secure payment of a debt or
performance of an obligation or other priority or preferential arrangement of
any kind or nature whatsoever, including any agreement to grant any of the
foregoing, any conditional sale or other title retention agreement, any lease in
the nature of a security interest, and/or the filing of or agreement to give any
financing statement (other than a precautionary financing statement with respect
to a lease that is not in the nature of a security interest) under the Uniform
Commercial Code or comparable Laws of any jurisdiction with respect to any
Property, including the interest of a purchaser of accounts receivable.
     “Life Insurance Policy Loans” means obligations in respect of money
borrowed by EMJ against the available cash surrender value of any EMJ COLI
policy in accordance with the terms of such policy, which obligations shall be
nonrecourse to Borrowers and their respective Subsidiaries.
     “Loan” means any advance made or to be made by any Lender to Borrowers as
provided in Section 2, and includes each Committed Loan and Swing Line Loan.
     “Loan Documents” means, collectively, this Agreement, the Committed Loan
Notes, the Letters of Credit, the Master Subsidiary Guaranty, the Swing Line
Documents, any Request for Extension of Credit, any Letter of Credit
Application, any Compliance Certificate, and any other agreements of any type or
nature hereafter executed and delivered by Borrowers or any of their respective
Subsidiaries or Affiliates to Administrative Agent, the Issuing Lender or to any
Lender in any way relating to or in furtherance of this Agreement, in each case
either as originally executed or as the same may from time to time be
supplemented, modified, amended, restated, extended or replaced.

16



--------------------------------------------------------------------------------



 



     “Margin Stock” means “margin stock” as such term is defined in Regulation U
of the FRB as in effect from time to time.
     “Master Subsidiary Guaranty” means a guaranty of the Obligations, executed
by Material Domestic Subsidiaries and certain other Subsidiaries selected by RSA
substantially in the form of Exhibit E.
     “Material Adverse Effect” means any set of circumstances or events which
(a) has or could reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of any Loan Document, (b) is or
could reasonably be expected to be material and adverse to the condition
(financial or otherwise), business, operations or prospects of Borrowers and
their respective Subsidiaries, taken as a whole, or (c) materially impairs or
could reasonably be expected to materially impair the ability of Borrowers and
their respective Subsidiaries, taken as a whole, to perform the Obligations.
     “Material Domestic Subsidiary” means, at any time, each Subsidiary of
either Borrower where such Subsidiary is a Wholly-Owned Subsidiary of a Borrower
which is created, organized or domesticated in the United States or under the
laws of the United States or any state thereof and (a) the aggregate amount of
such Subsidiary’s Tangible Assets exceeds 5% of the consolidated Tangible Assets
of RSA and its Subsidiaries or (b) the EBITDA of such Subsidiary for the four
fiscal quarters most recently ended exceeded 5% of consolidated EBITDA of RSA
and its Subsidiaries for such period.
     “Maturity Date” means November 9, 2011.
     “Minimum Amount” means, with respect to each of the following actions, the
following amounts set forth opposite such action (a reference to “Minimum
Amount” shall also be deemed a reference to the multiples in excess thereof set
forth below):

                              Minimum Multiples               in excess of  
Type of Action   Minimum Amount     Minimum Amount  
Borrowing of, prepayment of or Conversion into, Base Rate Loans
  $ 2,000,000     $ 1,000,000  
 
               
Borrowing of, prepayment of, Continuation of, or Conversion into, Eurodollar
Rate Loans
  $ 5,000,000     $ 1,000,000  
 
               
Borrowing of Committed Loan as a Base Rate Loans to repay Swing Line Loans
  Amount of Swing Line Loans being repaid     N/A  
 
               
Reduction in Commitments
  $ 10,000,000     $ 10,000,000  
 
               
Assignments
  $ 5,000,000          

17



--------------------------------------------------------------------------------



 



     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA.
     “Negative Pledge” means a Contractual Obligation that contains a covenant
binding on Borrowers or any of their respective Subsidiaries that prohibits
Liens on any of their Property, other than (a) any such covenant contained in a
Contractual Obligation granting a Lien permitted under Section 7.1 which affects
only the Property that is the subject of such permitted Lien and (b) any such
covenant that does not prohibit Liens securing the Obligations.
     “Net Cash Proceeds” means Net Proceeds to the extent consisting of Cash.
     “Net Income” means, with respect to any fiscal period, the consolidated net
income of RSA and its Subsidiaries for that period, determined in accordance
with GAAP, consistently applied.
     “Net Proceeds” means, with respect to any Disposition, the gross sales
proceeds received by Borrowers and their respective Subsidiaries from such
Disposition (including Cash, Property and the assumption by the purchaser of any
liability of Borrowers or their respective Subsidiaries) net of brokerage
commissions, legal expenses and other transactional costs payable by Borrowers
and their respective Subsidiaries with respect to such Disposition and net of an
amount determined in good faith by Borrowers to be the estimated amount of
income taxes payable by Borrowers attributable to such Disposition.
     “Notes” means, collectively, the Committed Loan Notes and the Swing Line
Note.
     “Obligations” means all present and future obligations of every kind or
nature of Borrowers or any Borrower Party at any time and from time to time owed
to Administrative Agent, any Lender, any Person entitled to indemnification, or
any one or more of them, under any one or more of the Loan Documents, whether
due or to become due, matured or to become mature, liquidated or unliquidated,
or contingent or actual, including obligations of performance as well as
obligations of payment, and including interest that accrues after the
commencement of any proceeding under any Debtor Relief Law by or against
Borrowers or any Subsidiary or Affiliate of Borrowers.

18



--------------------------------------------------------------------------------



 



     “Opinion of Counsel” means the favorable written legal opinion of Kay
Rustand, General Counsel of RSA, who has acted as counsel to Borrowers and their
respective Subsidiaries, substantially in the form of Exhibit F, together with
copies of all factual certificates and legal opinions upon which such counsel
has relied.
     “Outstanding Amount” means (i) with respect to Committed Loans and Swing
Line Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any Letter of Credit Usage on any date, the amount of such Letter of
Credit Usage on such date after giving effect to any Letter of Credit Extension
occurring on such date and any other changes in the aggregate amount of the
Letter of Credit Usage as of such date, including as a result of any
reimbursements of outstanding unpaid drawings under any Letters of Credit or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date.
     “Outstanding Obligations” means, as of any date, and giving effect to
making any Extensions of Credit requested on such date and all payments,
repayments and prepayments made on such date, the sum of (a) the aggregate
outstanding principal of all Loans, and (b) all Letter of Credit Usage.
     “Participant” has the meaning specified in Section 10.6(d).
     “PBGC” means the Pension Benefit Guaranty Corporation or any successor
thereto established under ERISA.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, which is
subject to Title IV of ERISA and is maintained by RSA or its Subsidiaries or to
which RSA or any of its Subsidiaries contributes or has an obligation to
contribute, or in the case of a multiple employer plan (as described in Section
4064(a) of ERISA) has made contributions at any time during the immediately
preceding five plan years.
     “Permitted Disposition” means (a) a Disposition of Cash, inventory or other
assets sold, leased or otherwise disposed of in the ordinary course of business
of Borrowers or any of their Subsidiaries, (b) Dispositions of inventory, or
used, worn-out or surplus equipment, all in the ordinary course of business,
(c) Dispositions of equipment to the extent that such equipment is exchanged for
credit against the purchase price of similar replacement equipment, or the
proceeds of such sale are reasonably promptly applied to the purchase price of
such replacement equipment or where Borrowers or their Subsidiaries determine in
good faith that the failure to replace such equipment will not be detrimental to
the business of RSA or any of its Subsidiaries, (d) a Disposition to Borrowers
or a Guarantor, and (e) a Disposition of the assets of a Subsidiary of Borrowers
to Borrowers or any Guarantor.

19



--------------------------------------------------------------------------------



 



     “Permitted Liens” means:
     (a) inchoate Liens incident to construction on or maintenance of Real
Property; or Liens incident to construction on or maintenance of Real Property
now or hereafter filed of record for which adequate reserves have been set aside
(or deposits made pursuant to applicable Laws) and which are being contested in
good faith by appropriate proceedings and have not proceeded to judgment,
provided that, by reason of nonpayment of the obligations secured by such Liens,
no such Real Property is subject to a material risk of loss or forfeiture;
     (b) Liens for taxes and assessments on Real Property which are not past
due; or Liens for taxes and assessments on Real Property for which adequate
reserves have been set aside and are being contested in good faith by
appropriate proceedings and have not proceeded to judgment, provided that, by
reason of nonpayment of the obligations secured by such Liens, no such Real
Property is subject to a material risk of loss or forfeiture;
     (c) minor defects and irregularities in title, easements, rights-of-way,
restrictions and other similar encumbrances incurred in the ordinary course of
business which do not in any case materially detract from the value of the
Property subject thereto or interfere with the ordinary conduct of the
businesses of Borrowers and their respective Subsidiaries;
     (d) rights reserved to or vested in any Governmental Authority to control
or regulate, or obligations or duties to any Governmental Authority with respect
to, the use of any Real Property;
     (e) rights reserved to or vested in any Governmental Authority to control
or regulate, or obligations or duties to any Governmental Authority with respect
to, any right, power, franchise, grant, license, or permit;
     (f) present or future zoning laws and ordinances or other laws and
ordinances restricting the occupancy, use, or enjoyment of Real Property;
     (g) statutory Liens, other than those described in subsections (a) or
(b) above, arising in the ordinary course of business with respect to
obligations which are not delinquent or are being contested in good faith,
provided that, if delinquent, adequate reserves have been set aside with respect
thereto and, by reason of nonpayment, no Property is subject to a material risk
of loss or forfeiture;
     (h) covenants, conditions, and restrictions affecting the use of Real
Property which in the aggregate do not materially impair the fair market value
or use of the Real Property for the purposes for which it is held;

20



--------------------------------------------------------------------------------



 



     (i) rights of tenants under leases and rental agreements covering Real
Property entered into in the ordinary course of business of the Person owning
such Real Property;
     (j) Liens consisting of pledges or deposits to secure obligations under
workers’ compensation laws or similar legislation, including Liens of judgments
thereunder which are not currently dischargeable;
     (k) Liens consisting of pledges or deposits of Property to secure
performance in connection with operating leases made in the ordinary course of
business to which Borrowers or any Subsidiary of Borrowers is a party as lessee;
     (l) Liens consisting of any right of offset, or statutory bankers’ lien, on
bank deposit accounts maintained in the ordinary course of business so long as
such bank deposit accounts are not established or maintained for the purpose of
providing such right of offset or bankers’ lien;
     (m) Liens consisting of deposits of Property to secure statutory
obligations of Borrowers or any Subsidiary of Borrowers in the ordinary course
of its business;
     (n) Liens consisting of deposits of Property to secure (or in lieu of)
surety, appeal or customs bonds in proceedings to which Borrowers or any
Subsidiary of Borrowers is a party in the ordinary course of its business;
     (o) Liens (other than judgment Liens resulting in an Event of Default under
Section 8.1(h)) created by or resulting from any litigation or legal proceeding
involving Borrowers or any Subsidiary of Borrowers in the ordinary course of its
business which is currently being contested in good faith by appropriate
proceedings, provided that adequate reserves have been set aside and no Property
is subject to a material risk of loss or forfeiture;
     (p) other non-consensual Liens incurred in the ordinary course of business
but not in connection with an extension of credit, which do not in the
aggregate, when taken together with all other Liens, materially impair the value
or use of the Property of Borrowers and their respective Subsidiaries, taken as
a whole;
     (q) Liens consisting of (i) an interest (other than a legal or equitable
co-ownership interest, an option or right to acquire a legal or equitable
co-ownership interest and any interest of a ground lessor under a ground lease),
that do not materially impair the value or use of Property for the purposes for
which it is or may reasonably be expected to be held, (ii) an option or right to
acquire a Lien that would be a Permitted Lien, (iii) the subordination of a
lease or sublease in favor of a financing entity and (iv) a license, or similar
right, of or to Intangible Assets granted in the ordinary course of business;
and

21



--------------------------------------------------------------------------------



 



     (r) Liens and Negative Pledges securing purchase money obligations, capital
leases and Synthetic Leases incurred after the Closing Date as provided in
Section 7.1(f).
     “Permitted Swap Obligations” means all obligations (contingent or
otherwise) of Borrowers or any of their respective Subsidiaries existing or
arising under Swap Contracts, provided that each of the following criteria is
satisfied: (a) such obligations are (or were) entered into by such Person in the
ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments or assets held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person in conjunction with a securities repurchase program not otherwise
prohibited hereunder, and not for purposes of speculation or taking a “market
view;” and (b) such Swap Contracts do not contain (i) any provision (“walk-away”
provision) exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party, or (ii) any
provision creating or permitting the declaration of an event of default,
termination event or similar event upon the occurrence of a breach hereof (other
than an Event of Default under Section 8.1).
     “Person” means any individual or entity, including a trustee, corporation,
limited liability company, general partnership, limited partnership, joint stock
company, trust, estate, unincorporated organization, business association, firm,
joint venture, Governmental Authority, or other entity.
     “Pro Rata Share” means, with respect to each Lender, the percentage of the
Aggregate Commitments set forth opposite the name of that Lender on
Schedule 2.1, as such share may be adjusted as contemplated herein.
     “Property” or “Properties” means any interest in any kind of property or
asset, whether real, personal or mixed, or tangible or intangible.
     “Quarterly Payment Date” means the last Business Day of each calendar
quarter, commencing December 31, 2006.
     “Real Property” means, as of any date of determination, all real Property
then or theretofore owned, leased or occupied by Borrowers or any of their
respective Subsidiaries.
     “Register” has the meaning specified in Section 10.6(c).
     “Regulations T, U and X” means Regulations T, U and X, as at any time
amended, of the FRB, or any other regulations in substance substituted therefor.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

22



--------------------------------------------------------------------------------



 



     “Reportable Event” means, any of the events set forth in Section 4043(c) of
ERISA or the regulations thereunder, other than any such event for which the
30-day notice requirement under ERISA has been waived in regulations issued by
the PBGC.
     “Request for Extension of Credit” means a written request substantially in
the form of Exhibit A or telephonic request followed by such written request,
duly completed and signed by a Responsible Officer of each Borrower, in each
case delivered to Administrative Agent by Requisite Notice.
     “Requisite Lenders” means, as of any date of determination, Lenders whose
Voting Percentages aggregate more than 50%.
     “Requisite Notice” means, unless otherwise provided herein, (a) irrevocable
written notice to the intended recipient or (b) irrevocable telephonic notice to
the intended recipient, promptly followed by a written notice to such recipient.
Such notices shall be (i) delivered or made to such recipient at the address,
telephone number or facsimile number set forth on Schedule 10.2 or in the
Administrative Questionnaire or as otherwise designated by such recipient by
Requisite Notice to Administrative Agent and (ii) if made by a Borrower Party,
given or made by a Responsible Officer. Any written notice shall be in the form,
if any, prescribed in the applicable section herein and may be given by
facsimile provided such facsimile is promptly confirmed by a telephone call to
such recipient.
     “Requisite Time” means, with respect to any of the actions listed below,
the time set forth opposite such action (all times are California time) on or
prior to the date (the “relevant date”) of such action:

          Action   Time   Date
Borrowing or prepayment of Base Rate Loans
  9:00 a.m.   Relevant date
 
       
Borrowing of, continuation of, prepayment of or conversion into Eurodollar Rate
Loans
  10:00 a.m.   3 Business Days prior to relevant date
 
       
Voluntary Reduction of Commitments
  10:00 a.m.   2 Business Days prior to relevant date
 
       
Letter of Credit action
  10:00 a.m.   5 Business Days prior to relevant date
 
       
Funds made available by Lenders or Borrowers to Administrative Agent
  11:00 a.m.   Relevant date

23



--------------------------------------------------------------------------------



 



     “Responsible Officer” means the chief executive officer, president, chief
financial officer or treasurer of a Borrower Party, or any other officer or
partner having substantially the same authority and responsibility. Any document
or certificate hereunder that is signed or executed by a Responsible Officer of
a Borrower Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such
Borrower Party and such Responsible Officer shall be conclusively presumed to
have acted on behalf of such Borrower Party.
     “RSA” means Reliance Steel & Aluminum Co., a California corporation.
     “RSAC Management” means RSAC Management Corp., a California corporation.
     “Shareholders’ Equity” means, as of any date of determination for RSA and
its Subsidiaries on a consolidated basis, shareholders’ equity as of that date
determined in accordance with GAAP.
     “SPC” has the meaning specified in Section 10.6(i).
     “Subsidiary” means, as of any date of determination and with respect to any
Person, any corporation, limited liability company or partnership (whether or
not, in either case, characterized as such or as a “joint venture”), whether now
existing or hereafter organized or acquired: (a) in the case of a corporation or
limited liability company, of which a majority of the securities having ordinary
voting power for the election of directors or other governing body (other than
securities having such power only by reason of the happening of a contingency)
are at the time beneficially owned by such Person and/or one or more
Subsidiaries of such Person, or (b) in the case of a partnership, of which a
majority of the partnership or other ownership interests are at the time
beneficially owned by such Person and/or one or more of its Subsidiaries.
     “Swap Contract” means a written agreement between either Borrower and one
or more financial institutions providing for “swap”, “cap”, “collar” or other
interest rate protection with respect to any Indebtedness.
     “Swing Line” means the revolving line of credit established by the Swing
Line Lender in favor of Borrowers pursuant to Section 2.3.
     “Swing Line Documents” means a promissory note, if requested by the Swing
Line Lender, and any other documents executed by Borrowers in favor of the Swing
Line Lender

24



--------------------------------------------------------------------------------



 



in connection with the Swing Line, each in form and substance satisfactory to
Borrowers, the Swing Line Lender, and Administrative Agent.
     “Swing Line Lender” means Bank of America, N.A., in its capacity as
provider of Swing Line Loans, or any successor swing line lender hereunder.
     “Swing Line Loans” means loans made by the Swing Line Lender to Borrowers
under the Swing Line.
     “Swing Line Outstandings” means, as of any date of determination, the
aggregate principal Indebtedness of Borrowers on all Swing Line Loans then
outstanding.
     “Swing Line Sublimit” means an amount equal to the lesser of (a) the
Aggregate Commitments and (b) $20,000,000. The Swing Line Sublimit is part of,
and not in addition to, the Aggregate Commitments.
     “Synthetic Lease” means, with respect to any Person, (a) a so-called
synthetic lease, or (b) an agreement for the use or possession of property
creating obligations which do not appear on the balance sheet of such Person but
which, upon the insolvency or bankruptcy of such Person, would be characterized
as the Indebtedness of such Person (without regard to accounting treatment).
     “Tangible Assets” means, with respect to any Person, all of such Person’s
assets determined in accordance with GAAP other than Intangible Assets.
     “364 Day Facility” means the Credit Agreement dated as of July 31, 2006
between Borrowers and Bank of America, N.A.
     “to the best knowledge of” means, when modifying a representation, warranty
or other statement of any Person, that the fact or situation described therein
is known by the Person (or, in the case of a Person other than a natural Person,
known by a Responsible Officer) making the representation, warranty or other
statement, or with the exercise of reasonable due diligence under the
circumstances (in accordance with the standard of what a reasonable Person in
similar circumstances would have done) would have been known by the Person (or,
in the case of a Person other than a natural Person, would have been known by a
Responsible Officer).
     “Total Leverage Ratio” means, as of the last day of any Fiscal Quarter
(including the last day of a Fiscal Quarter which is also the last day of a
Fiscal Year), the ratio, calculated on a consolidated basis for RSA and its
Subsidiaries, of (a) Funded Debt to (b) the sum of Funded Debt plus
Shareholders’ Equity.
     “type” of Committed Loan means (a) a Base Rate Loan or (b) an Eurodollar
Rate Loan with an Interest Period of one, two, three, or six months thereafter,
as selected by Borrowers in the Request for Extension of Credit relating
thereto. “Type” means, in respect of Committed Loans and Swing Line Loans, their
character as such.

25



--------------------------------------------------------------------------------



 



     “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
     “Unreimbursed Amount” means the amount of unreimbursed drawing under any
Letter of Credit.
     “Voting Percentage” means, as to any Lender, (a) at any time when the
Aggregate Commitments are in effect, such Lender’s Pro Rata Share and (b) at any
time after the termination of the Aggregate Commitments, the percentage (carried
out to the ninth decimal place) which (i) the sum of (A) the Outstanding Amount
of such Lender’s Committed Loans, plus (B) an amount equal to such Lender’s Pro
Rata Share of the outstanding amount of Letter of Credit Usage, plus (C) an
amount equal to such Lender’s Pro Rata Share of the Outstanding Amount of Swing
Line Loans, then comprises of (ii) the Outstanding Amount of all Loans and
Letter of Credit Usage; provided, however, that if any Lender has failed to fund
any portion of the Committed Loans, participations in Letter of Credit Usage or
participations in Swing Line Loans required to be funded by it hereunder, such
Lender’s Voting Percentage shall be deemed to be zero, and the respective Pro
Rata Shares and Voting Percentages of the other Lenders shall be recomputed for
purposes of this definition and the definition of “Requisite Lenders” without
regard to such Lender’s Commitment or the Outstanding Amount of its Committed
Loans, Letter of Credit Usage and funded participations in Swing Line Loans, as
the case may be.
     “Wholly-Owned Subsidiary” means, at any time, any Subsidiary one hundred
percent (100%) of all of the equity interests and voting interests of which are
owned by any one or more of Borrowers and their respective Wholly-Owned
Subsidiaries at such time.
     “Wholly-Owned Domestic Subsidiary” means a Wholly-Owned Subsidiary of
either Borrower which is created, organized or domesticated in the United States
or under the laws of the United States or any state thereof.
     1.2 Use of Defined Terms. Any defined term used in the plural shall refer
to all members of the relevant class, and any defined term used in the singular
shall refer to any one or more of the members of the relevant class.
     1.3 Accounting Terms. All accounting terms not specifically defined in this
Agreement shall be construed in conformity with, and all financial data required
to be submitted by this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, except as otherwise specifically prescribed
herein. In the event that GAAP changes during the term of this Agreement such
that the financial covenants would then be calculated in a different manner or
with different components, (a) Borrowers and Lenders agree to amend this
Agreement in such respects as are necessary to conform those covenants as
criteria for evaluating Borrowers’ financial condition to substantially the same
criteria as were effective prior to such change in GAAP and (b) Borrowers shall
be deemed to be in compliance with the covenants contained in the aforesaid
Sections during the 90-day period following any such change in

26



--------------------------------------------------------------------------------



 



GAAP if and to the extent that Borrowers would have been in compliance therewith
under GAAP as in effect immediately prior to such change.
     1.4 Rounding. Any financial ratios required to be maintained by Borrowers
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed in this Agreement and rounding
the result up or down to the nearest number (with a rounding up if there is no
nearest number) to the number of places by which such ratio is expressed in this
Agreement.
     1.5 Exhibits and Schedules. All Exhibits and Schedules to this Agreement,
either as originally existing or as the same may from time to time be
supplemented, modified or amended, are incorporated herein by this reference. A
matter disclosed on any Schedule shall be deemed disclosed on all Schedules.
     1.6 Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Letter of
Credit Application related thereto, provides for one or more automatic increases
in the stated amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.
     1.7 References to “RSA and its Subsidiaries” or “Borrowers and their
respective Subsidiaries”. Any reference herein to (i) “RSA and its Subsidiaries”
or the like shall refer solely to RSA during such times, if any, as RSA shall
have no Subsidiaries, or (ii) “Borrowers and their respective Subsidiaries” or
the like shall refer solely to Borrowers during such times, if any, as Borrowers
shall have no Subsidiaries.
     1.8 Miscellaneous Terms. The term “or” is disjunctive; the term “and” is
conjunctive. The term “shall” is mandatory; the term “may” is permissive.
Masculine terms also apply to females; feminine terms also apply to males. The
term “including” is by way of example and not limitation.
Section 2
COMMITMENTS; INTEREST, FEES AND PAYMENT PROCEDURES
     2.1 Committed Loans.
             (a) Subject to the terms and conditions set forth in this
Agreement, each Lender severally agrees, to make, Convert and Continue Committed
Loans during the Availability Period as Borrowers may request; provided,
however, that after giving effect to any Committed Borrowing, (i) the aggregate
Outstanding Amount of all Loans and Letter of Credit Usage shall not exceed the
Aggregate Commitments, and (ii) the aggregate Outstanding Amount of the
Committed Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all Letter of Credit Usage, plus such Lender’s Pro Rata

27



--------------------------------------------------------------------------------



 



Share of the Outstanding Amount of all Swing Line Loans shall not exceed such
Lender’s Commitment; provided, further, that the Commitments of Lenders shall be
adjusted to give effect to any assignments of the Commitments pursuant to
Section 10.6. Subject to the foregoing and other terms and conditions hereof,
Borrowers may borrow, Convert, Continue, prepay and reborrow Committed Loans as
set forth herein without premium or penalty.
          (b) Loans made by each Lender shall be evidenced by one or more loan
accounts or records maintained by such Lender in the ordinary course of
business. Upon the request of any Lender made through Administrative Agent, such
Lender’s Loans may be evidenced by one or more Committed Loan Notes, instead of
or in addition to loan accounts. (Each such Lender may endorse on the schedules
annexed to its Committed Loan Note(s) the date, amount and maturity of its
Committed Loans and payments with respect thereto.) Such loan accounts, records
or Committed Loan Notes shall be conclusive absent manifest error of the amount
of such Loans and payments thereon. Any failure so to record or any error in
doing so shall not, however, limit or otherwise affect the obligation of
Borrowers to pay any amount owing with respect to the Loans.
     2.2 Borrowings, Conversions and Continuations of Committed Loans.
          (a) Borrowers may irrevocably request a Borrowing, Conversion or
Continuation of Committed Loans in a Minimum Amount therefor by delivering a
duly completed Request for Extension of Credit therefor by Requisite Notice to
Administrative Agent not later than the Requisite Time therefor. All Borrowings,
Conversions or Continuations shall constitute Base Rate Loans unless properly
and timely otherwise designated as set forth in the preceding sentence.
          (b) Promptly following receipt of a Request for Extension of Credit,
Administrative Agent shall notify each Lender of its Pro Rata Share thereof by
Requisite Notice. In the case of a Borrowing of Loans, each Lender shall make
the funds for its Loan available to Administrative Agent at Administrative
Agent’s Office not later than the Requisite Time therefor on the Business Day
specified in such Request for Extension of Credit. Upon satisfaction or waiver
of the applicable conditions set forth in Section 4, all funds so received shall
be made available to Borrowers in like funds received.
          (c) Administrative Agent shall promptly notify Borrowers and Lenders
of the Eurodollar Rate applicable to any Eurodollar Rate Loan upon determination
thereof.
          (d) Unless Administrative Agent and the Requisite Lenders otherwise
consent, Loans with no more than ten different Interest Periods shall be
outstanding at any one time.
          (e) No Loans other than Base Rate Loans may be requested or continued
during the existence of an Event of Default. During the existence of an Event of
Default, the Requisite Lenders may determine that any or all of the then
outstanding Committed Loans other than Base Rate Loans shall be Converted to
Base Rate Loans. Such

28



--------------------------------------------------------------------------------



 



Conversion shall be effective upon notice to Borrowers from Administrative Agent
and shall continue so long as such Event of Default continues to exist.
          (f) If a Loan is to be made on the same date that another Loan is due
and payable, Borrowers or Lenders, as the case may be, shall make available to
Administrative Agent the net amount of funds giving effect to both such Loans
and the effect for purposes of this Agreement shall be the same as if separate
transfers of funds had been made with respect to each such Loan.
          (g) The failure of any Lender to make any Loan on any date shall not
relieve any other Lender of any obligation to make a Loan on such date, but no
Lender shall be responsible for the failure of any other Lender to so make its
Loan.
     2.3 Swing Line.
          (a) Subject to the terms and conditions set forth herein, the Swing
Line Lender agrees, in reliance upon the agreements of the other Lenders set
forth in this Section 2.3, from time to time through the day prior to the
Maturity Date to make Swing Line Loans to Borrowers in such amounts as Borrowers
may request, provided that (i) giving effect to such Swing Line Loan, the Swing
Line Outstandings do not exceed the Swing Line Sublimit, (ii) without the
consent of all of Lenders, no Swing Line Loan may be made during the
continuation of an Event of Default and (iii) the Swing Line Lender has not
given at least 24 hours prior notice to Borrowers that availability under the
Swing Line is suspended or terminated; provided, further, that after giving
effect to any Swing Line Loan, (x) the aggregate Outstanding Amount of all Loans
and Letter of Credit Usage shall not exceed the Aggregate Commitments, and
(y) the aggregate Outstanding Amount of the Committed Loans of any Lender, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all Letter of Credit
Usage, plus such Lender’s Pro Rata Share of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment; and provided, further,
that the Swing Line Lender shall not make any Swing Line Loan to refinance any
outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, Borrowers may borrow, repay and reborrow
under this Section. Unless notified to the contrary by the Swing Line Lender,
Borrowings under the Swing Line may be made in amounts which are integral
multiples of $500,000 (“integral amount”) upon Requisite Notice made to the
Swing Line Lender not later than 1:00 p.m. California time. Promptly after
receipt of such a request for Borrowing, the Swing Line Lender shall obtain
telephonic verification from Administrative Agent that, giving effect to such
request, availability for Loans will exist under Section 2.1 (and such
verification shall be promptly confirmed in writing by facsimile). Unless
notified to the contrary by the Swing Line Lender, each repayment of a Swing
Line Loan shall be in an amount which is an integral multiple of the integral
amount. If Borrowers instruct the Swing Line Lender to debit their demand
deposit account at the Swing Line Lender in the amount of any payment with
respect to a Swing Line Loan, or the Swing Line Lender otherwise receives
repayment, after the Swing Line Requisite Time therefor, such payment shall be
deemed received on the next Business Day. The Swing Line Lender shall promptly
notify Administrative Agent of the Swing Line Outstandings each time there is a
change therein.

29



--------------------------------------------------------------------------------



 



          (b) Swing Line Loans shall bear interest at a fluctuating rate per
annum equal to the Base Rate plus the Applicable Margin or, if Borrowers so
request, a fixed rate of interest quoted by Swing Line Lender and agreed to by
Borrowers, for an interest period quoted by Swing Line Lender and agreed to by
Borrowers, but for a period not longer than ten Business Days, payable on such
dates, as may be specified by the Swing Line Lender and in any event on the
Maturity Date. Interest on Swing Line Loans shall be payable upon demand of the
Swing Line Lender, and the Swing Line Lender shall be responsible for invoicing
Borrowers for such interest. The interest payable on Swing Line Loans is solely
for the account of the Swing Line Lender.
          (c) Each Swing Line Loan shall be payable on the earlier of demand
made by the Swing Line Lender or the tenth Business Day after the funding of the
Swing Line Loan.
          (d) Upon the making of a Swing Line Loan, each Lender shall be deemed
to have purchased from the Swing Line Lender a participation therein in an
amount equal to that Lender’s Pro Rata Share times the amount of the Swing Line
Loan. Upon demand made by the Swing Line Lender, each Lender shall, according to
its Pro Rata Share, promptly provide to the Swing Line Lender its purchase price
therefor in an amount equal to its participation therein. The obligation of each
Lender to so provide its purchase price to the Swing Line Lender shall be
absolute and unconditional and shall not be affected by the occurrence of an
Event of Default or any other occurrence or event.
          (e) In the event that any Swing Line Loan is outstanding for more than
ten Business Days, then on the next Business Day (unless Borrowers have made
other arrangements acceptable to the Swing Line Lender to repay the Swing Line
Loan), Borrowers shall request a Committed Loan in a Minimum Amount necessary to
repay the Swing Line Loan in full. In the event that Borrowers fail to request a
Committed Loan within the Requisite Time therefor, Administrative Agent may, but
is not required to, without notice to or the consent of Borrowers, cause
Committed Loans to be made by Lenders in the Minimum Amount necessary to repay
the Swing Line Loan in full and, for this purpose, the conditions precedent set
forth in Section 4 shall not apply. The proceeds of such Committed Loans shall
be paid to the Swing Line Lender for application to the applicable Swing Line
Loan.
     2.4 Letters of Credit.
          (a) Subject to the terms and conditions set forth herein, the Issuing
Lender agrees, in reliance upon the agreements of Lenders set forth in this
Section 2.4, to issue, supplement, modify, amend, renew, or extend such Letters
of Credit for the account of Borrowers, jointly and severally, under the
Commitments as Borrowers may request; provided that the Issuing Lender shall not
be obligated to make any Letter of Credit Extension with respect to any Letter
of Credit, and no Lender shall be obligated to participate in any Letter of
Credit if as of the date of such Letter of Credit Extension, (i) the Outstanding
Amount of all Letter of Credit Usage and all Loans would exceed the Aggregate
Commitments, (ii) the aggregate Outstanding Amount of the Committed Loans of any

30



--------------------------------------------------------------------------------



 



Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Letter of Credit Usage, plus such Lender’s Pro Rata Share of the Outstanding
Amount of all Swing Line Loans would exceed such Lender’s Commitment, or
(iii) the Outstanding Amount of the Letter of Credit Usage would exceed the
Letter of Credit Sublimit. Each Letter of Credit shall be in a form acceptable
to the Issuing Lender. Unless all Lenders, Administrative Agent, and the Issuing
Lender otherwise consent in a writing delivered to Administrative Agent, the
term of any Letter of Credit shall not exceed the Maturity Date. Each commercial
Letter of Credit will require drafts drawn at sight.
          (b) Borrowers may irrevocably request the issuance, supplement,
modification, amendment, renewal, or extension of a Letter of Credit by
delivering a duly completed Letter of Credit Application therefor to the Issuing
Lender, with a copy to Administrative Agent, by Requisite Notice not later than
the Requisite Time therefor; provided, however, that for such requests the
Requisite Notice must be in writing. Administrative Agent shall promptly notify
the Issuing Lender whether such Letter of Credit Application, and the action
requested pursuant thereto, conforms to the requirements of this Agreement. Upon
the issuance, supplement, modification, amendment, renewal, or extension of a
Letter of Credit, the Issuing Lender shall promptly notify Administrative Agent
of such action and the amount and terms thereof. Letters of Credit may have
automatic extension or renewal provisions (“evergreen” Letters of Credit) so
long as the Issuing Lender has the right to terminate such evergreen Letters of
Credit no less frequently than annually within a notice period (the “Letter of
Credit Evergreen Notice Period”) to be agreed upon at the time each such Letter
of Credit is issued. This Agreement shall control in the event of any conflict
with any Letter of Credit Application.
          (c) Upon the issuance of a Letter of Credit, each Lender shall be
deemed to have purchased a pro rata participation in such Letter of Credit, as
from time to time supplemented, amended, renewed, or extended, from the Issuing
Lender in an amount equal to that Lender’s Pro Rata Share. Without limiting the
scope and nature of each Lender’s participation in any Letter of Credit, to the
extent that the Issuing Lender has not been reimbursed by Borrowers for any
payment required to be made by the Issuing Lender under any Letter of Credit
within the time specified in Section 2.4(d) below, each Lender shall, pro rata
according to its Pro Rata Share, reimburse the Issuing Lender through
Administrative Agent promptly upon demand for the amount of such payment. The
obligation of each Lender to so reimburse the Issuing Lender shall be absolute
and unconditional and shall not be affected by the occurrence of an Event of
Default or any other occurrence or event. Any such reimbursement shall not
relieve or otherwise impair the obligation of Borrowers, jointly and severally,
to reimburse the Issuing Lender for the amount of any payment made by the
Issuing Lender under any Letter of Credit together with interest as hereinafter
provided.
          (d) Borrowers agree to pay to the Issuing Lender an amount equal to
any payment made by the Issuing Lender with respect to each Letter of Credit
within one Business Day after demand made by the Issuing Lender therefor,
together with interest on such amount from the date of any payment made by the
Issuing Lender at the Default Rate. The principal amount of any such payment
shall be used to reimburse the Issuing Lender for

31



--------------------------------------------------------------------------------



 



the payment made by it under the Letter of Credit. Each Lender that has
reimbursed the Issuing Lender for its Pro Rata Share of any payment made by the
Issuing Lender under a Letter of Credit shall thereupon acquire a pro rata
participation, to the extent of such reimbursement, in the claim of the Issuing
Lender against Borrowers under this Section and shall share, in accordance with
that pro rata participation, in any payment made by Borrowers with respect to
such claim.
          (e) If Borrowers fail to make the payment required by subsection
(d) above within the time period therein set forth, the Issuing Lender shall
notify Administrative Agent of such fact and the amount of such unreimbursed
drawing. Administrative Agent shall promptly notify each Lender of its Pro Rata
Share of such amount by Requisite Notice. Each Lender shall make funds in an
amount equal to its Pro Rata Share of such amount available to Administrative
Agent at Administrative Agent’s Office not later than the Requisite Time on the
Business Day specified by Administrative Agent. Such funds shall be paid to the
Issuing Lender to reimburse it for the payment made by it under the Letter of
Credit. If the conditions precedent set forth in Section 4 could be satisfied
(except for the giving of a Request for Extension of Credit) on the date such
funds are made available by Lenders, such funds shall be deemed a Borrowing of
Base Rate Loans (without regard to the Minimum Amount therefor) requested by
Borrowers. If the conditions precedent set forth in Section 4 could not be
satisfied on the date such funds are made available by Lenders, such funds shall
be deemed a funding of each Lender’s participation in such Letter of Credit, and
such funds shall be payable by Borrowers upon demand and shall bear interest at
the Default Rate.
          (f) Once an evergreen Letter of Credit is issued, Borrowers shall not
be required to request that the Issuing Lender permit the renewal thereof. If
such Letter of Credit could be issued within the Letter of Credit Evergreen
Notice Period, the Issuing Lender shall permit the renewal of such evergreen
Letter of Credit at such time; provided that the Issuing Lender shall not permit
the renewal of an evergreen Letter of Credit if such evergreen Letter of Credit
would expire after the Maturity Date.
          (g) The obligation of Borrowers to pay to the Issuing Lender the
amount of any payment made by the Issuing Lender under any Letter of Credit
shall be joint and several, absolute, unconditional, and irrevocable. Without
limiting the foregoing, Borrowers’ obligations shall not be affected by any of
the following circumstances:
      (i) any lack of validity or enforceability of the Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;
      (ii) any amendment or waiver of or any consent to departure from the
Letter of Credit, this Agreement, or any other agreement or instrument relating
thereto, with the consent of Borrowers;
      (iii) the existence of any claim, set-off, defense, or other rights which
Borrowers may have at any time against the Issuing Lender, Administrative Agent
or any Lender, any beneficiary of the Letter of

32



--------------------------------------------------------------------------------



 



Credit (or any persons or entities for whom any such beneficiary may be acting)
or any other Person, whether in connection with the Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto, or any
unrelated transactions;
      (iv) any demand, statement, or any other document presented under the
Letter of Credit proving to be forged, fraudulent, invalid, or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect
whatsoever so long as any such document appeared to comply with the terms of the
Letter of Credit;
      (v) payment by the Issuing Lender in good faith under the Letter of Credit
against presentation of a draft or any accompanying document which does not
strictly comply with the terms of the Letter of Credit;
      (vi) the existence, character, quality, quantity, condition, packing,
value or delivery of any Property purported to be represented by documents
presented in connection with any Letter of Credit or for any difference between
any such Property and the character, quality, quantity, condition, or value of
such Property as described in such documents;
      (vii) the time, place, manner, order or contents of shipments or
deliveries of Property as described in documents presented in connection with
any Letter of Credit or the existence, nature and extent of any insurance
relative thereto;
      (viii) the solvency or financial responsibility of any party issuing any
documents in connection with a Letter of Credit;
      (ix) any failure or delay in notice of shipments or arrival of any
Property;
      (x) any error in the transmission of any message relating to a Letter of
Credit not caused by the Issuing Lender, or any delay or interruption in any
such message;
      (xi) any error, neglect or default of any correspondent of the Issuing
Lender in connection with a Letter of Credit;
      (xii) any consequence arising from acts of God, wars, insurrections, civil
unrest, disturbances, labor disputes, emergency conditions or other causes
beyond the control of the Issuing Lender;
      (xiii) so long as the Issuing Lender in good faith determines that the
document appears to comply with the terms of the Letter of Credit, the

33



--------------------------------------------------------------------------------



 



form, accuracy, genuineness or legal effect of any contract or document referred
to in any document submitted to the Issuing Lender in connection with a Letter
of Credit; and
      (xiv) where the Issuing Lender has acted in good faith and observed
general banking usage, any other circumstances whatsoever.
          (h) Unless otherwise expressly agreed by the Issuing Lender and
Borrowers when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), (i) the rules of the ISP shall
apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
commercial Letter of Credit.
          (i) Concurrently with the issuance of each Letter of Credit, Borrowers
shall pay a letter of credit issuance fee to the Issuing Lender, for the sole
account of the Issuing Lender, in an amount set forth in the Fee Letter.
Borrowers shall also pay to Administrative Agent, for the ratable account of
Lenders in accordance with their Pro Rata Share, a Letter of Credit fee in an
amount equal to the Applicable Margin times the average daily maximum amount
available to be drawn on such outstanding Letter of Credit, computed and payable
in arrears on the last day of each calendar quarter, commencing June 30, 2005,
through the date upon which the outstanding Letter of Credit shall expire, with
the final payment to be made on such expiration date (provided that the minimum
fee for each Letter of Credit shall be $500 per annum). Borrowers shall also pay
to the Issuing Lender for its own account, from time to time on demand, the
Issuing Lender’s standard processing fees, costs and charges with respect to
Letters of Credit. The Letter of Credit issuance fee and the Letter of Credit
fee are nonrefundable.
          (j) As of the Closing Date, Bank of America has issued for the account
of RSA certain existing letters of credit listed on Schedule 2.4 hereto
(collectively, the “Existing Letters of Credit”). On the Closing Date, each
Lender will purchase a participation in the Existing Letters of Credit in the
same manner as if the Existing Letters of Credit had been a Letter of Credit
issued hereunder. With respect to the Existing Letters of Credit, from and after
the Closing Date the letter of credit fee for the ratable account of Lenders
will accrue and the undrawn amount thereof shall constitute Letter of Credit
Usage.
     2.5 Prepayments.
          (a) Upon Requisite Notice to Administrative Agent not later than the
Requisite Time therefor, Borrowers may at any time and from time to time
voluntarily prepay Committed Loans in the Minimum Amount therefor.
Administrative Agent will promptly notify each Lender thereof and of such
Lender’s Pro Rata Share of such prepayment.
          (b) If for any reason the Outstanding Obligations exceed the Aggregate
Commitments as in effect or as reduced or because of any limitation set forth in

34



--------------------------------------------------------------------------------



 



this Agreement or otherwise, Borrowers shall immediately prepay Loans and/or
deposit cash to be held by Administrative Agent in an interest-bearing cash
collateral account as collateral for Letter of Credit Usage hereunder in an
aggregate amount equal to such excess.
          (c) Any prepayment of a Loan other than a Base Rate Loan shall be
accompanied by all accrued interest thereon, together with the costs set forth
in Section 3.6.
     2.6 Voluntary Reduction or Termination of Commitments. Upon Requisite
Notice to Administrative Agent not later than the Requisite Time therefor,
Borrowers shall have the right, at any time and from time to time, without
penalty or charge, to permanently and irrevocably reduce the Commitments in a
Minimum Amount therefor, or terminate the then unused portion of the
Commitments, provided, that Borrowers shall not terminate or reduce the
Commitments if, after giving effect thereto and any concurrent prepayment
hereunder, the Outstanding Obligations would exceed the Aggregate Commitments;
provided further, that any such reduction or termination shall be accompanied by
payment of all accrued and unpaid commitment fees with respect to the portion of
the Commitments being reduced or terminated. Administrative Agent shall promptly
notify Lenders of any request for reduction or termination of the Commitments
under this Section. Each Lender’s Commitment shall be reduced by an amount equal
to such Lender’s Pro Rata Share times the amount of such reduction.
     2.7 Principal and Interest.
          (a) If not sooner paid, Borrowers shall pay, and jointly and severally
agree to pay, the outstanding principal amount of each Committed Loan on the
Maturity Date.
          (b) Subject to subsection (c), Borrowers jointly and severally agree
to pay interest on the unpaid principal amount of the Loans (before and after
default, before and after maturity, before and after judgment, and before and
after the commencement of any proceeding under any Debtor Relief Law) from the
date borrowed until paid in full (whether by acceleration or otherwise) (i) in
the case of Committed Loans that are Base Rate Loans, on each Interest Payment
Date therefor at a rate per annum equal to the Base Rate plus the Applicable
Margin, (ii) in the case of Eurodollar Rate Loans, the Eurodollar Rate for the
applicable Interest Period plus the Applicable Margin and (iii) in the case of
Swing Line Loans, at such times and at such rates as set forth in Section 2.3.
          (c) If any amount payable by Borrowers under any Loan Document is not
paid when due (without regard to any applicable grace periods), it shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
Upon the request of the Requisite Lenders, while any Event of Default exists,
Borrowers shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
Accrued and unpaid interest on past due amounts including, without limitation,
interest on past due interest shall be compounded monthly, on the last day of
each calendar month, to the fullest extent permitted by applicable Laws and
payable upon demand.

35



--------------------------------------------------------------------------------



 



     2.8 Fees.
          (a) Commitment Fee. Borrowers jointly and severally agree to pay to
Administrative Agent for the account of each Lender pro rata according to its
Pro Rata Share, a commitment fee equal to the Applicable Margin times the actual
daily amount by which the Aggregate Commitments exceed the Outstanding
Obligations (excluding Swing Line Loans). The commitment fee shall accrue at all
times from the Closing Date until the Maturity Date and shall be payable
quarterly in arrears on the last Business Day of each Quarterly Payment Date.
The commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Margin during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Margin separately for each
period during such quarter that such Applicable Margin was in effect. The
commitment fee shall accrue at all times, including at any time during which one
or more conditions in Section 4 are not met.
          (b) Other Fees.
      (i) Borrowers shall pay to the Arranger, Administrative Agent and the
Issuing Lender for their own respective accounts (or, to the extent specified in
the Fee Letter, for the account of Lenders) fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.
      (ii) Borrowers shall pay to Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
     2.9 Computation of Interest and Fees. Computation of interest on Base Rate
Loans shall be calculated on the basis of a year of 365 or 366 days, as the case
may be, and the actual number of days elapsed; computation of interest on all
other types of Loans and all fees under this Agreement shall be calculated on
the basis of a year of 360 days and the actual number of days elapsed, which
results in a higher yield to Lenders than a method based on a year of 365 or 366
days. Interest shall accrue on each Loan for the day on which the Loan is made;
interest shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid. Any Loan that is repaid on the same day
on which it is made shall bear interest for one day. Notwithstanding anything in
this Agreement to the contrary, interest in excess of the maximum amount
permitted by applicable Laws shall not accrue or be payable hereunder, and any
amount paid as interest hereunder which would otherwise be in excess of such
maximum permitted amount shall instead be treated as a payment of principal.
     2.10 Manner and Treatment of Payments among Lenders, Borrowers and
Administrative Agent.
          (a) All payments to be made by Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by Borrowers or any
Lender hereunder

36



--------------------------------------------------------------------------------



 



shall be made to Administrative Agent at Administrative Agent’s Office not later
than the Requisite Time for such type of payment in Dollars in immediately
available funds. The Administrative Agent will promptly distribute to each
Lender any such payment made by either Borrower for the account of Lenders such
Lender’s Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received after such Requisite Time shall be deemed received
on the next succeeding Business Day. All payments shall be made in immediately
available funds in lawful money of the United States of America.
          (b) Upon satisfaction of any applicable terms and conditions set forth
herein, Administrative Agent shall promptly make any amounts received in
accordance with the prior subsection available in like funds received as
follows: (i) if payable to Borrowers, by crediting the Designated Deposit
Account, and (ii) if payable to any Lender, by wire transfer to such Lender at
the address specified in Schedule 10.2 or the Administrative Questionnaire.
Administrative Agent’s determination, or any Lender’s determination not
contradictory thereto, of any amount payable hereunder shall be conclusive in
the absence of manifest error.
          (c) Subject to the definition of “Interest Period,” if any payment to
be made by Borrowers or any other Borrower Party shall come due on a day other
than a Business Day, payment shall instead be considered due on the next
succeeding Business Day and the extension of time shall be reflected in
computing interest and fees.
          (d) Unless Borrowers or any Lender have notified Administrative Agent
prior to the time any payment to be made by them is due, that they do not intend
to remit such payment, Administrative Agent may, in its discretion, assume that
Borrowers or Lender, as the case may be, have timely remitted such payment and
may, in its discretion and in reliance thereon, make available such payment to
the Person entitled thereto. If such payment was not in fact remitted to
Administrative Agent, then:
      (i) if Borrowers failed to make such payment, each Lender shall forthwith
on demand repay to Administrative Agent the amount of such assumed payment made
available to such Lender, together with interest thereon in respect of each day
from and including the date such amount was made available by Administrative
Agent to such Lender to the date such amount is repaid to Administrative Agent
at the Federal Funds Rate; and
      (ii) if any Lender failed to make such payment, Administrative Agent shall
be entitled to recover such corresponding amount on demand from such Lender. If
such Lender does not pay such corresponding amount forthwith upon Administrative
Agent’s demand therefor, Administrative Agent promptly shall notify Borrowers,
and Borrowers shall pay such corresponding amount to Administrative Agent.
Administrative Agent also shall be entitled to recover from such Lender interest
on such corresponding amount in respect of each day from the

37



--------------------------------------------------------------------------------



 



date such corresponding amount was made available by Administrative Agent or
Borrowers to the date such corresponding amount is recovered by Administrative
Agent, (A) from such Lender at a rate per annum equal to the daily Federal Funds
Rate, and (B) from Borrowers, at a rate per annum equal to the interest rate
applicable to such Borrowing. Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Commitments or to prejudice any rights
which Administrative Agent or Borrowers may have against any Lender as a result
of any default by such Lender hereunder.
     2.11 Funding Sources. Nothing in this Agreement shall be deemed to obligate
any Lender to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     2.12 Automatic Deduction. On each date when the payment of any principal,
interest or fees are due hereunder or under any Note, Borrowers agree to
maintain on deposit in an ordinary checking account maintained by Borrowers with
Administrative Agent (as such account shall be designated by Borrowers in a
written notice to Administrative Agent from time to time, the “Borrowers
Account”) an amount sufficient to pay such principal, interest or fees in full.
Borrowers hereby authorize Administrative Agent (i) to deduct automatically all
interest or fees when due hereunder or under the Notes from the Borrowers
Account, and (ii) if and to the extent any payment under this Agreement or any
other Loan Document is not made when due, to deduct automatically any such
amount from any or all of the accounts of Borrowers maintained with
Administrative Agent. Administrative Agent agrees to provide timely notice to
Borrowers of any automatic deduction made pursuant to this Section 2.13.
     2.13 Obligations of Lenders Several. The obligations of Lenders hereunder
to make Committed Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 10.4(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.4(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.4(c).
     2.14 Sharing of Payments by Lenders. If any Lender, by exercising any right
of setoff or counterclaim or otherwise, obtains payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in Letter of Credit Usage or in Swing Line Loans held by it
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of Committed Loans or participations and accrued interest thereon greater
than its pro rata share thereof as provided herein, then the Lender receiving
such greater proportion shall (a) notify Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in Letter of Credit Usage and Swing Line Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the

38



--------------------------------------------------------------------------------



 



aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing to them; provided that:
          (i) if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
          (ii) the provisions of this Section shall not be construed to apply to
(x) any payment by Borrowers pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Committed Loans
or subparticipations in Letter of Credit Usage or Swing Line Loans to any
assignee or participant other than to Borrowers or any of their Subsidiaries (as
to which the provisions of this Section apply).
        2.15 Increase in Commitments.
          (a) Request for Increase. Provided there exists no Default, upon
notice to Administrative Agent (which shall promptly notify the Lenders),
Borrowers may from time to time request an increase in the Aggregate Commitments
by an amount for all such requests) not exceeding $500,000,000; provided that
(i) any such request for an increase shall be in a minimum amount of
$50,000,000, and (ii) Borrowers may make a maximum of ten such requests. At the
time of sending such notice, Borrowers (in consultation with Administrative
Agent) shall specify the time period within which each Lender is requested to
respond (which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Lenders).
          (b) Lender Elections to Increase. Each Lender shall notify
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Pro Rata Share of such requested increase. Any Lender not
responding within such time period shall be deemed to have declined to increase
its Commitment.
          (c) Notification by Administrative Agent; Additional Lenders.
Administrative Agent shall notify Borrowers and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of Administrative Agent, the
Issuing Lender and the Swing Line Lender (which approvals shall not be
unreasonably withheld), Borrowers may also invite additional Eligible Assignees
to become Lenders pursuant to a joinder agreement in form and substance
satisfactory to Administrative Agent and its counsel.
          (d) Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, Administrative Agent and Borrowers
shall determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. Administrative Agent shall promptly notify
Borrowers and the Lenders of the final allocation of such increase and the
Increase Effective Date.

39



--------------------------------------------------------------------------------



 



          (e) Conditions to Effectiveness of Increase. As a condition precedent
to such increase, Borrowers shall deliver to Administrative Agent a certificate
of each Borrower and Guarantor dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such
Person (i) certifying and attaching the resolutions adopted by such Person
approving or consenting to such increase and (ii) in the case of a Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they were true and correct as of such earlier date,
and except that for purposes of this Section 2.15, the representations and
warranties contained in clauses (a) and (b) of Section 5.12 shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.2 and (B) no Default exists. Borrowers shall prepay
any Committed Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.6) to the extent necessary to
keep the outstanding Committed Loans ratable with any revised Pro Rata Shares
arising from any nonratable increase in the Commitments under this Section.
          (f) Conflicting Provisions. This Section shall supersede any
provisions in Section 2.14 or 10.1 to the contrary.
Section 3
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.1 Taxes.
          (a) Payments Free of Taxes. Each payment of any amount payable by
Borrowers or any other Borrower Party under this Agreement or any other Loan
Document shall be made free and clear of, and without reduction by reason of,
any Applicable Taxes. To the extent that Borrowers are obligated by applicable
Laws to make any deduction or withholding on account of Applicable Taxes or
Lender Taxes from any amount payable to any Lender or the Issuing Lender under
this Agreement, Borrowers shall promptly notify Administrative Agent of such
fact and (a) make such deduction or withholding and pay the same to the relevant
Governmental Authority and (b) in case of an Applicable Tax, pay such additional
amount directly to that Lender or the Issuing Lender as is necessary to result
in that Lender or the Issuing Lender receiving a net after-Applicable Tax amount
equal to the amount to which that Lender or the Issuing Lender would have been
entitled under this Agreement absent such deduction or withholding. Within
30 days after the date of any payment by Borrowers of any amounts pursuant to
this section, Borrowers shall furnish to Administrative Agent the original or a
certified copy of a receipt evidencing payment thereof, or other evidence of
payment satisfactory to Administrative Agent.
          (b) Indemnification by Borrowers. Borrowers shall indemnify
Administrative Agent and each Lender, within 10 days after demand therefor, for
the full amount of any Applicable Taxes (including for the full amount of any
Applicable Taxes imposed or asserted on or attributable to amounts payable under
this paragraph) paid by

40



--------------------------------------------------------------------------------



 



Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Applicable Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to Borrowers by a Lender (with a copy to
Administrative Agent), or by Administrative Agent on its own behalf or on behalf
of a Lender, shall be conclusive absent manifest error.
     3.2 Increased Costs. If any Lender or the Issuing Lender reasonably
determines that any Laws or guidelines (whether or not having the force of law),
or compliance therewith, have the effect of increasing its cost of agreeing to
make or making, to issue or participating in, funding or maintaining any Loans
or Letters of Credit, then Borrowers shall, upon demand by such Lender or the
Issuing Lender (with a copy of such demand to Administrative Agent), pay to
Administrative Agent for the account of such Lender or the Issuing Lender
additional amounts sufficient to compensate such Lender or the Issuing Lender
for such increased cost.
     3.3 Capital Adequacy. If any Lender or the Issuing Lender determines that
any Laws regarding capital adequacy, or compliance by such Lender or the Issuing
Lender (or its Lending Office) or any corporation controlling Lender or the
Issuing Lender, with any request, guideline or directive regarding capital
adequacy (whether or not having the force of law) of any Governmental Authority
not imposed as a result of the Issuing Lender’s, such Lender’s or such
corporation’s failure to comply with any other Laws, affects or would affect the
amount of capital required or expected to be maintained by such Lender, the
Issuing Lender or any corporation controlling such Lender or the Issuing Lender
and (taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy and such Lender’s and the Issuing Lender’s desired
return on capital) determines in good faith that the amount of such capital is
increased, or the rate of return on capital is reduced, as a consequence of its
obligations under this Agreement, then upon demand of such Lender or the Issuing
Lender (with a copy to Administrative Agent), Borrowers shall pay to such Lender
or the Issuing Lender, from time to time as specified in good faith by such
Lender or the Issuing Lender, additional amounts sufficient to compensate such
Lender or the Issuing Lender in light of such circumstances, to the extent
reasonably allocable to such obligations under this Agreement.
     3.4 Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Eurodollar
Rate Loans, or materially restricts the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the applicable offshore Dollar market,
or to determine or charge interest rates based upon the Eurodollar Rate, then,
on notice thereof by such Lender to Borrowers through Administrative Agent, any
obligation of such Lender to make Eurodollar Rate Loans shall be suspended until
such Lender notifies Administrative Agent and Borrowers that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
Borrowers shall, upon demand from such Lender (with a copy to Administrative
Agent), prepay or Convert all Eurodollar Rate Loans of such Lender, either on
the last day of the Interest Period thereof, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Each Lender agrees

41



--------------------------------------------------------------------------------



 



to designate a different Lending Office if such designation will avoid the need
for such notice and will not, in the good faith judgment of such Lender,
otherwise be materially disadvantageous to such Lender.
     3.5 Inability to Determine Rates. If, in connection with any Request for
Extension of Credit, Administrative Agent determines that (a) Dollar deposits
are not being offered to Lenders in the applicable offshore Dollar market for
the applicable amount and Interest Period of the requested Loan, (b) adequate
and reasonable means do not exist for determining the underlying interest rate
(other than the Base Rate) for the Loans requested therein, or (c) such
underlying interest rates do not adequately and fairly reflect the cost to
Lenders of funding such Loan, Administrative Agent will promptly so notify
Borrowers and each Lender. Thereafter, the obligation of Lenders to make or
maintain Loans based upon such affected interest rate shall be suspended until
Administrative Agent revokes such notice. Upon receipt of such notice, Borrowers
may revoke any pending Request for Extension of Credit for such type of Loan or,
failing that, be deemed to have converted such Request for Extension of Credit
into a request for Base Rate Loans in the amount specified therein.
     3.6 Breakfunding Costs. Upon Continuation, Conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day in the applicable Interest Period (whether voluntary, mandatory, automatic,
by reason of acceleration, or otherwise and including any such action required
under this Section 3), or upon the failure of Borrowers (for a reason other than
the failure of a Lender to make a Loan) to borrow, Continue or Convert any Loan
other than a Base Rate Loan on the date or in the amount specified in any
Request for Extension of Credit, then Borrowers shall, upon demand made by any
Lender (with a copy to Administrative Agent), reimburse each Lender and hold
each Lender harmless from any loss or expense which Lender may sustain or incur
as a consequence thereof, including any such loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
     3.7 Matters Applicable to all Requests for Compensation.
          (a) Administrative Agent and any Lender shall provide reasonable
detail to Borrowers regarding the manner in which the amount of any payment to
Administrative Agent or that Lender under this Section 3 has been determined,
concurrently with demand for such payment. Administrative Agent’s or any
Lender’s determination of any amount payable under this Section 3 shall be
conclusive in the absence of manifest error.
          (b) For purposes of calculating amounts payable under this Section 3
any Loan shall be deemed to have been funded at the applicable interest rate set
forth in the definition thereof whether or not such Loan was, in fact, so
funded.
          (c) All of Borrowers’ obligations under this Section 3 shall survive
termination of the Aggregate Commitments and payment in full of all Outstanding
Obligations hereunder.

42



--------------------------------------------------------------------------------



 



Section 4
CONDITIONS
     4.1 Initial Loans, Etc. The obligation of each Lender to make the initial
Loan to be made by it, or the obligation of the Issuing Lender to issue the
initial Letter of Credit (as applicable), is subject to the following conditions
precedent, each of which shall be satisfied prior to the making of the initial
Loans (unless all of Lenders, in their sole and absolute discretion, shall agree
otherwise):
          (a) Administrative Agent shall have received all of the following,
each of which shall be originals unless otherwise specified, each properly
executed by a Responsible Officer of each Borrower (except in the case of the
Master Subsidiary Guaranty under subsection (iii)), each dated as of the Closing
Date or, in the case of the documents required under subsection (iv) below, as
of a recent date, and each in form and substance satisfactory to Administrative
Agent, each of the Lenders, and their respective legal counsel (unless otherwise
specified or, in the case of the date of any of the following, unless
Administrative Agent otherwise agrees or directs):
      (i) at least one executed counterpart of this Agreement, together with
arrangements satisfactory to Administrative Agent for additional executed
counterparts of this Agreement, sufficient in number for distribution to each
Lender and Borrowers;
      (ii) Committed Loan Notes executed by Borrowers in favor of each Lender
requesting a Committed Loan Note, each in a principal amount equal to that
Lender’s Pro Rata Share;
      (iii) the Master Subsidiary Guaranty executed by each Guarantor;
      (iv) with respect to Borrowers and each Guarantor, such documentation as
may be required to establish the due organization, valid existence and good
standing of Borrowers and each such Guarantor, its qualification to engage in
business in each jurisdiction in which it is engaged in business or required to
be so qualified (where failure to be qualified could reasonably be expected to
result in a Material Adverse Effect), its authority to execute, deliver and
perform any Loan Documents to which it is a party, the identity, authority and
capacity of each Responsible Officer thereof authorized to act on its behalf,
including certified copies of articles of incorporation and amendments thereto,
bylaws and amendments thereto, certificates of good standing and/or
qualification to engage in business, tax clearance certificates, certificates of
corporate resolutions, incumbency certificates, certificates of Responsible
Officers, and the like;
      (v) the Opinion of Counsel;

43



--------------------------------------------------------------------------------



 



      (vi) written evidence that the Existing Credit Facility and the 364 Day
Facility have been or will be concurrently terminated;
      (vii) a certificate signed by a Responsible Officer certifying that (i)
the conditions specified in Sections 4.1(d) and 4.1(e) have been satisfied,
(ii) there shall not have occurred a material adverse change since December 31,
2005 in the business, assets, liabilities (actual or contingent), operations,
condition (financial or otherwise) or prospects of Borrowers and their
respective Subsidiaries taken as a whole or in the facts and information
regarding such entities as represented to Administrative Agent or any Lender on
or prior to the Closing Date, and (iii) not less than 99.8% of the EMJ Notes
will be purchased or repaid on the Closing Date from the proceeds of the initial
Loans made under this Agreement;
      (viii) a duly completed Compliance Certificate as of the last day of the
fiscal quarter of RSA and its Subsidiaries on a consolidated basis ended on
September 30, 2006, signed by a Responsible Officer of RSA; and
      (ix) such other assurances, certificates, documents, consents or opinions
as Lenders or Administrative Agent reasonably may require.
          (b) Any fees required to be paid on or before the Closing Date shall
have been paid.
          (c) Attorney Costs of Bank of America to the extent invoiced prior to
or on the Closing Date, plus such additional amounts of Attorney Costs as shall
constitute Bank of America’s reasonable estimate of Attorney Costs incurred or
to be incurred by it through the closing proceedings (provided that such
estimate shall not hereafter preclude final settling of accounts between
Borrowers and Bank of America) shall have been paid.
          (d) The representations and warranties of Borrowers contained in
Section 5 shall be true and correct.
          (e) Borrowers and any other Borrower Parties shall be in compliance
with all the terms and provisions of the Loan Documents, and giving effect to
the initial Loan (or initial Letter of Credit, as applicable) no Default or
Event of Default shall have occurred and be continuing.
   Without limiting the generality of the provisions of Section 9.4, for
purposes of determining compliance with the conditions specified in this
Section 4.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

44



--------------------------------------------------------------------------------



 



     4.2 Any Extension of Credit. The obligation of each Lender and any Issuing
Lender to make any Extension of Credit is subject to the following conditions
precedent:
          (a) the representations and warranties of Borrowers contained in
Section 5 are true and correct in all material respects as though made on and as
of the above date;
          (b) no Default or Event of Default has occurred and is continuing, or
would result from such proposed Extension of Credit;
          (c) Administrative Agent shall have timely received a duly completed
Request for Extension of Credit or Letter of Credit Application, as applicable,
by Requisite Notice by the Requisite Time therefor; and
          (d) Administrative Agent shall have received such other assurances,
certificates, documents or consents related to the foregoing as Administrative
Agent or Requisite Lenders reasonably may require.
Section 5
REPRESENTATIONS AND WARRANTIES
     Borrowers, jointly and severally, represent and warrant to Administrative
Agent and Lenders that:
     5.1 Existence and Qualification; Power; Compliance With Laws. Each Borrower
and each of its respective Subsidiaries is a corporation duly formed, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation. Each Borrower and each of its respective Subsidiaries is duly
qualified or registered to transact business and is in good standing in each
other jurisdiction in which the conduct of its business or the ownership or
leasing of its Properties makes such qualification or registration necessary,
except where the failure so to qualify or register and to be in good standing
would not constitute a Material Adverse Effect. Each Borrower and each of its
respective Subsidiaries has all requisite corporate power and authority to
conduct its business, to own and lease its Properties and to execute and deliver
each Loan Document to which it is a party and to perform its Obligations. All
outstanding shares of capital stock of each Borrower and each of its respective
Subsidiaries are duly authorized, validly issued, fully paid and non-assessable,
and no holder thereof has any enforceable right of rescission under any
applicable state or federal securities Laws. Each Borrower and each of its
respective Subsidiaries is in compliance with all Laws and other legal
requirements applicable to its business, has obtained all authorizations,
consents, approvals, orders, licenses and permits from, and has accomplished all
filings, registrations and qualifications with, or obtained exemptions from any
of the foregoing from, any Governmental Authority that are necessary for the
transaction of its business, except where the failure so to comply, file,
register, qualify or obtain exemptions does not constitute a Material Adverse
Effect.
     5.2 Authority; Compliance With Other Agreements and Instruments and
Government Regulations. The execution, delivery and performance by Borrowers and
each of

45



--------------------------------------------------------------------------------



 



their respective Subsidiaries of the Loan Documents to which it is a party have
been duly authorized by all necessary corporate action, and do not and will not:
          (a) Require any consent or approval not heretofore obtained of any
partner, director, stockholder, security holder or creditor of such party;
          (b) Violate or conflict with any provision of such party’s charter,
articles of incorporation or bylaws, as applicable;
          (c) Result in or require the creation or imposition of any Lien upon
or with respect to any Property now owned or leased or hereafter acquired by
such party;
          (d) Violate any Laws applicable to such party; and
          (e) Result in a breach of or constitute a default under, or cause or
permit the acceleration of any obligation owed under, any indenture or loan or
credit agreement or any other Contractual Obligation to which such party is a
party or by which such party or any of its Property is bound or affected;
     5.3 No Governmental Approvals or Other Consents Required. No authorization,
consent, approval, order, license or permit from, or filing, registration or
qualification with, any Governmental Authority or any other Person is or will be
necessary or required to authorize or permit under applicable Laws the
execution, delivery and performance by, or enforcement against, Borrowers and
their respective Subsidiaries of the Loan Documents to which it is a party.
     5.4 Binding Obligations. Each of the Loan Documents to which Borrowers or
any Subsidiary thereof is a party will, when executed and delivered by such
party, constitute the legal, valid and binding obligation of such party,
enforceable against such party in accordance with its terms, except as
enforcement may be limited by Debtor Relief Laws or equitable principles
relating to the granting of specific performance and other equitable remedies as
a matter of judicial discretion.
     5.5 Litigation. Except for (a) any matter fully covered as to subject
matter and amount (subject to applicable deductibles and retentions) by
insurance for which the insurance carrier has not asserted lack of subject
matter coverage or reserved its right to do so, (b) any matter, or series of
related matters, involving a claim against Borrowers or any Subsidiary thereof
of less than $20,000,000, (c) matters of an administrative nature not involving
a claim or charge against Borrowers or any of their respective Subsidiaries and
(d) matters set forth in Schedule 5.5, there are no actions, suits, proceedings
or investigations pending as to which Borrowers or any of their respective
Subsidiaries have been served or have received notice or, to the best knowledge
of Borrowers, threatened against or affecting Borrowers or any of their
respective Subsidiaries or any Property of any of them before any Governmental
Authority, which if adversely determined would have a Material Adverse Effect.

46



--------------------------------------------------------------------------------



 



     5.6 No Default. No event has occurred and is continuing that is a Default
or Event of Default.
     5.7 ERISA Compliance.
          (a) Each Pension Plan is in compliance in all material respects with
the applicable provisions of ERISA, the Code and other federal or state law.
Each Pension Plan which is intended to qualify under Section 401(a) of the Code
has received a favorable determination letter from the United States Internal
Revenue Service or an application for such a letter is currently being processed
by the United States Internal Revenue Service with respect thereto and, to the
best knowledge of Borrowers, nothing has occurred which would prevent, or cause
the loss of, such qualification. Borrowers and each ERISA Affiliate have made
all required contributions to any Pension Plan subject to Section 412 of the
Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Pension Plan.
          (b) There are no pending or, to the best knowledge of Borrowers,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Pension Plan which has resulted or could reasonably be
expected to result in a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Pension Plan which has resulted or could reasonably be expected to result in
a Material Adverse Effect.
          (c) (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability, other than
Unfunded Pension Liability which, when aggregated with all Unfunded Pension
Liability of all other Pension Plans, does not exceed $35,000,000 in the
aggregate at any time; (iii) neither Borrowers nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA); (iv) neither Borrowers nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither Borrowers nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA.
     5.8 Use of Proceeds; Margin Regulations. No part of the proceeds of any
Loan hereunder will be used to purchase or carry, or to extend credit to others
for the purpose of purchasing or carrying, any Margin Stock in violation of
Regulations T, U and X. Margin Stock does not constitute more than 5% of the
value of the combined assets of RSA and its Subsidiaries and RSA does not have
any present intention that Margin Stock will constitute more than 5% of the
value of such assets.
     5.9 Title to Property. Borrowers and their respective Subsidiaries have
valid title to the Property reflected in the balance sheet described in
Section 5.12(a), other than items of Property which are immaterial to Borrowers
and their Subsidiaries, taken as a whole, and

47



--------------------------------------------------------------------------------



 



Property subsequently sold or disposed of in the ordinary course of business,
free and clear of all Liens, other than Liens described in Schedule 5.9 or
permitted by Section 7.1.
     5.10 Intangible Assets. Borrowers and their respective Subsidiaries own, or
possess the right to use to the extent necessary in their respective businesses,
all material trademarks, trade names, copyrights, patents, patent rights,
computer software, licenses and other Intangible Assets that are used in the
conduct of their businesses as now operated, and no such Intangible Asset, to
the best knowledge of Borrowers, conflicts with the valid trademark, trade name,
copyright, patent, patent right or Intangible Asset of any other Person to the
extent that such conflict constitutes a Material Adverse Effect.
     5.11 Tax Liability. Borrowers and their respective Subsidiaries have filed
all tax returns which are required to be filed, and have paid, or made provision
for the payment of, all taxes with respect to the periods, Property or
transactions covered by said returns, or pursuant to any assessment received by
Borrowers or any of their respective Subsidiaries, except (a) such taxes, if
any, as are being contested in good faith by appropriate proceedings and as to
which adequate reserves have been established and maintained and (b) immaterial
taxes so long as no material item or portion of Property of Borrowers or any of
their respective Subsidiaries is in jeopardy of being seized, levied upon or
forfeited.
     5.12 Financial Statements.
          (a) The audited consolidated balance sheet dated December 31, 2005,
and the quarterly consolidated balance sheets dated September 30, 2006, of RSA
and its Subsidiaries, and the related consolidated statements of income or
operations, Shareholders’ Equity and cash flows for the Fiscal Year or Fiscal
Quarter, as applicable, ended on those dates (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, (ii) fairly present the financial condition
of RSA and its Subsidiaries as of the date thereof and results of operations for
the period covered thereby; and (iii) show all material Indebtedness and other
liabilities, direct or contingent, of RSA and its Subsidiaries as of the date
thereof, including liabilities for taxes or other material commitments.
          (b) Since the date of the audited financial statements referred to in
subsection (a) above, there has been no Material Adverse Effect.
     5.13 Environmental Compliance. Each Borrower and its Subsidiaries conduct
in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof each Borrower has reasonably concluded
that compliance with such Environmental Laws and claims could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
     5.14 Public Utility Holding Company Act; Investment Company Act. Neither
Borrowers nor any of their respective Subsidiaries is a “holding company”, or a
“subsidiary company” of a “holding company”, or an “affiliate” of a “holding
company” or of a

48



--------------------------------------------------------------------------------



 



“subsidiary company” of a “holding company”, within the meaning of the Public
Utility Holding Company Act of 1935, as amended. Neither Borrowers nor any of
their respective Subsidiaries is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.
     5.15 Subsidiaries. Schedule 5.15 hereto correctly sets forth the names,
form of legal entity, number of shares of capital stock issued and outstanding,
number of shares owned by Borrowers or any Subsidiary of Borrowers (specifying
such owner) and jurisdictions of organization of all Subsidiaries of Borrowers
(other than Borrowers). Each Material Domestic Subsidiary (other than RSAC
Management) has executed and delivered the Master Subsidiary Guaranty. Unless
otherwise indicated in Schedule 5.15, all of the outstanding shares of capital
stock, or all of the units of equity interest, as the case may be, of each
Subsidiary are owned of record and beneficially by Borrowers, as applicable,
there are no outstanding options, warrants or other rights to purchase capital
stock of any such Subsidiary, and all such shares or equity interests so owned
are duly authorized, validly issued, fully paid and non-assessable, and were
issued in compliance with all applicable state and federal securities and other
Laws, and are free and clear of all Liens except for Permitted Liens. From time
to time, Borrowers may update Schedule 5.15 by delivering a revised version to
Administrative Agent, whereupon this Agreement shall be deemed to be amended as
set forth in such revised Schedule 5.15.
     5.16 Insurance. The properties of Borrowers and their respective
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of Borrowers, in such amounts, with such deductibles
and self-insurance and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where Borrowers or such Subsidiary operates.
     5.17 Disclosure. No written statement made by a Responsible Officer to
Administrative Agent or any Lender in connection with this Agreement, or in
connection with any Loan, as of the date thereof contained any untrue statement
of a material fact or omitted a material fact necessary to make the statement
made not misleading in light of all the circumstances existing at the date the
statement was made.
Section 6
AFFIRMATIVE COVENANTS
     So long as any Loan remains unpaid, or any other Obligation remains unpaid
or unperformed, any Letter of Credit remains outstanding, or any portion of the
Commitments remains in force, Borrowers shall, and shall cause each of their
respective Subsidiaries to:
     6.1 Financial Statements. Deliver to Administrative Agent in form and
detail reasonably satisfactory to Administrative Agent and the Requisite
Lenders, with sufficient copies for each Lender:
          (a) As soon as practicable, and in any event within 95 days after the
end of each Fiscal Year, (i) the consolidated balance sheet of RSA and its
Subsidiaries as at the end of such Fiscal Year and the consolidated statements
of operations, Shareholders’

49



--------------------------------------------------------------------------------



 



Equity and cash flows, in each case of RSA and its Subsidiaries for such Fiscal
Year and (ii) consolidating (in accordance with past consolidating practices of
RSA) balance sheets and statements of operations, in each case as at the end of
and for the Fiscal Year, all in reasonable detail. Such financial statements
shall be prepared in accordance with GAAP, consistently applied, and such
consolidated balance sheet and consolidated statements shall be accompanied by a
report of independent public accountants of recognized standing selected by RSA
and reasonably satisfactory to the Requisite Lenders, which report shall be
prepared in accordance with generally accepted auditing standards and applicable
securities laws as at such date, and shall not be subject to any qualifications
or exceptions as to the scope of the audit nor to any “going concern” or like
qualification or exception nor to any other qualification or exception that are
reasonably determined by the Requisite Lenders in their good faith business
judgment to be materially adverse to the interests of Lenders. Such accountants’
report shall be accompanied by a certificate stating that they have read this
Agreement and, in making the examination pursuant to generally accepted auditing
standards necessary for certification of such financial statements and such
report, such accountants have obtained no knowledge of any Default.
          (b) As soon as practicable, and in any event within 50 days after the
end of each Fiscal Quarter (other than the fourth Fiscal Quarter in any Fiscal
Year), the consolidated balance sheet of RSA and its Subsidiaries as at the end
of such Fiscal Quarter and the consolidated statement of operations for such
Fiscal Quarter, and its statement of cash flows for the portion of the Fiscal
Year ended with such Fiscal Quarter, all in reasonable detail.
     6.2 Certificates, Notices and Other Information. Deliver to Administrative
Agent in form and detail satisfactory to Administrative Agent and the Requisite
Lenders, with sufficient copies for each Lender:
          (a) Concurrently with the financial statements required pursuant to
Sections 6.1(a) and 6.1(b), a Compliance Certificate signed by a Responsible
Officer of each Borrower;
          (b) Promptly after any request by Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of either Borrower by independent accountants in connection with the
accounts or books of RSA or any of its Subsidiaries, or any audit of any of
them;
          (c) Promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the shareholders of RSA, and copies of all annual, regular, periodic and special
reports and registration statements which RSA may file or be required to file
with the Securities and Exchange Commission under Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended, and not otherwise required to be
delivered to Lenders pursuant to other provisions of this Section;

50



--------------------------------------------------------------------------------



 



          (d) Promptly after request by Administrative Agent or any Lender,
copies of any other report or other document that was filed by each Borrower or
any of its Subsidiaries with any Governmental Authority;
          (e) As soon as practicable, notice of the occurrence of any (i) ERISA
Event, other than with respect to the standard termination of a Pension Plan as
to which neither Borrower Party nor any of its ERISA Affiliates has any
liability (contingent or otherwise) and to which the Borrower Parties have
contributed less than $35,000,0000 in the aggregate with respect to all such
Pension Plans, (ii) “prohibited transaction” (as such term is defined in
Section 406 of ERISA or Section 4975 of the Code) in connection with any Pension
Plan or any trust created thereunder, (iii) the adoption of, or the commencement
of contributions to, any Pension Plan subject to Section 412 of the Code by
Borrowers or any ERISA Affiliate, or (iv) the adoption of any amendment to a
Pension Plan subject to Section 412 of the Code, if such amendment results in a
material increase in contributions or Unfunded Pension Liability, telephonic
notice specifying the nature thereof, and, no more than five Business Days after
such telephonic notice, written notice again specifying the nature thereof and
specifying what action Borrowers or any of their respective Subsidiaries are
taking or propose to take with respect thereto, and, when known, any action
taken by the Internal Revenue Service with respect thereto;
          (f) With reasonable promptness copies of (a) all notices received by
Borrowers or any of their ERISA Affiliates of the PBGC’s intent to terminate any
Pension Plan or to have a trustee appointed to administer any Pension Plan;
(b) each Schedule B (Actuarial Information) to the annual report (Form 5500
Series) filed by Borrowers or any of their ERISA Affiliates with the Internal
Revenue Service with respect to each Pension Plan, other than a Pension Plan to
which neither Borrower contributes nor as to which either Borrower has any
liability (contingent or otherwise); and (c) all notices received by Borrowers
or any of their ERISA Affiliates from a Multiemployer Plan sponsor concerning
the imposition or amount of withdrawal liability pursuant to Section 4202 of
ERISA;
          (g) As soon as practicable, notice of the occurrence of any Default or
Event of Default, and of the occurrence or existence of any event or
circumstance that foreseeably will become a Default or Event of Default,
specifying the nature and period of existence thereof and specifying what action
Borrowers are taking or propose to take with respect thereto;
          (h) As soon as practicable, notice of (i) the commencement of a legal
proceeding or investigation (which investigation is known to either Borrower)
with respect to a claim against Borrowers or any of their respective
Subsidiaries that is $20,000,000 or more in excess of the amount thereof that is
fully covered by insurance, including pursuant to any applicable Environmental
Laws, (ii) any creditor or lessor under a written credit agreement or material
lease asserting a default thereunder on the part of Borrowers or any of their
respective Subsidiaries, (iii) commencement of a legal proceeding with respect
to a claim against Borrowers or any of their respective Subsidiaries under a
contract that is not a credit agreement or material lease in excess of
$20,000,000 or which otherwise may reasonably be expected to result in a
Material Adverse Effect, or (iv) any material development in any

51



--------------------------------------------------------------------------------



 



litigation or proceeding (as described in clauses (i) and (iii) above) affecting
Borrowers or their respective Subsidiaries;
          (i) Notice of any material change in accounting policies or financial
reporting practices by RSA or any of its Subsidiaries (other than changes
required by GAAP or by regulations promulgated by the Securities and Exchange
Commission);
          (j) Promptly, such other data and information as from time to time may
be reasonably requested by Administrative Agent, any Lender (through
Administrative Agent) or the Requisite Lenders.
Borrowers hereby acknowledge that (a) Administrative Agent and/or the Arranger
will make available to Lenders and the Issuing Lender materials and/or
information provided by or on behalf of Borrowers hereunder (collectively,
“Borrowers Materials”) by posting the Borrowers Materials on IntraLinks or
another similar electronic system (the “Platform”) and (b) certain of Lenders
may be “public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to Borrowers or their respective securities)
(each, a “Public Lender”). Each Borrower hereby agrees that so long as such
Borrower is the issuer of any outstanding debt or equity securities that are
registered or issued pursuant to a private offering or is actively contemplating
issuing any such securities (w) all Borrowers Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrowers Materials “PUBLIC,” each
Borrower shall be deemed to have authorized Administrative Agent, the Arranger,
the Issuing Lender and Lenders to treat such Borrowers Materials as not
containing any material non-public information with respect to Borrowers or its
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrowers Materials constitute
Information, they shall be treated as set forth in Section 10.7); (y) all
Borrowers Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) Administrative
Agent and the Arranger shall be entitled to treat any Borrowers Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.” Notwithstanding the foregoing,
Borrowers shall be under no obligation to mark any Borrowers Materials “PUBLIC.”
     6.3 Guaranties.
          (a) If, as of the end of any fiscal quarter, the Tangible Assets or
EBITDA for the four fiscal quarters most recently ended for the Borrowers and
all Guarantors are less than 80% of the consolidated Tangible Assets as of the
last day of such fiscal quarter or consolidated EBITDA for such period,
respectively, of RSA and its Subsidiaries, promptly identify to the
Administrative Agent in writing one or more other Subsidiaries who shall become
Guarantors such that, when such additional Subsidiaries’ Tangible Assets as of
the last day of such fiscal quarter and EBITDA for such period are aggregated
with those of the Borrowers and other Guarantors, the aggregate Tangible Assets
and EBITDA would be not less than 80% of such consolidated Tangible Assets as

52



--------------------------------------------------------------------------------



 



of such date and consolidated EBITDA for such period, respectively, of RSA and
its Subsidiaries.
          (b) Within 45 days after any Subsidiary becomes a Material Domestic
Subsidiary or is designated as a Guarantor pursuant to clause (a) above, deliver
to Administrative Agent (i) a Certificate Regarding Additional Guarantors
substantially in the form of Exhibit A to the Master Subsidiary Guaranty (with
appropriate insertions made and executed by its authorized officer) and (ii) a
Certificate of Secretary substantially in the form of Exhibit B to the Master
Subsidiary Guaranty (with appropriate insertions made, the required documents
attached and executed by its secretary or other responsible officer).
     6.4 Preservation of Existence. Preserve and maintain their respective
existences in the jurisdiction of their formation and all material
authorizations, rights, franchises, privileges, consents, approvals, orders,
licenses, permits, or registrations from any Governmental Authority that are
necessary for the transaction of their respective business, except where the
failure to so preserve and maintain the existence of any of each Borrower’s
Subsidiaries and such authorizations would not constitute a Material Adverse
Effect and except that a merger permitted hereunder shall not constitute a
violation of this covenant; and qualify and remain qualified to transact
business in each jurisdiction in which such qualification is necessary in view
of their respective business or the ownership or leasing of their respective
Properties except where the failure to so qualify or remain qualified would not
constitute a Material Adverse Effect.
     6.5 Maintenance of Properties. Maintain, preserve and protect all of their
respective depreciable Properties in good order and condition, subject to normal
wear and tear in the ordinary course of business, and not permit any waste of
their respective Properties, except that the failure to maintain, preserve and
protect a particular item of depreciable Property that is not of significant
value, either intrinsically or to the operations of each Borrower and its
respective Subsidiaries, taken as a whole, shall not constitute a violation of
this covenant.
     6.6 Maintenance of Insurance. Maintain liability, casualty and other
insurance (subject to customary deductibles, self-insurance, and retentions)
with responsible insurance companies in such amounts and against such risks as
is carried by responsible companies engaged in similar businesses and owning
similar assets in the general areas in which each Borrower and its respective
Subsidiaries operate.
     6.7 Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by Borrowers or such Subsidiary; (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property; and
(c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.

53



--------------------------------------------------------------------------------



 



     6.8 Compliance With Laws. Comply, within the time period, if any, given for
such compliance by the relevant Governmental Authority, with all Laws
noncompliance with which constitutes a Material Adverse Effect, except that each
Borrower and its respective Subsidiaries need not comply with Laws then being
contested by any of them in good faith by appropriate proceedings.
     6.9 Environmental Laws. Conduct its operations and keep and maintain its
property in compliance in all material respects with all Environmental Laws.
     6.10 Inspection Rights. Subject to the confidentiality provisions of
Section 10.7, upon reasonable notice, at any time during regular business hours
and as often as requested (but not so as to materially interfere with the
business of each Borrower or any of its respective Subsidiaries or the
performance by any officer of his or her responsibilities), permit
Administrative Agent or any Lender, or any authorized employee, agent or
representative thereof, to examine, audit and make copies and abstracts from the
records and books of account of, and to visit and inspect the Properties of,
each Borrower and its respective Subsidiaries and to discuss the affairs,
finances and accounts of each Borrower and its respective Subsidiaries with any
of their officers, key employees or accountants and, upon request, furnish
promptly to Administrative Agent or any Lender true copies of all financial
information made available to the board of directors or audit committee of the
board of directors of each Borrower.
     6.11 Keeping of Records and Books of Account. Keep adequate records and
books of account reflecting all financial transactions in conformity with GAAP,
consistently applied, and in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
each Borrower or any of its respective Subsidiaries.
     6.12 Compliance with ERISA. Cause, and cause each of its ERISA Affiliates
to: (a) maintain each Pension Plan in compliance in all material respects with
the applicable provisions of ERISA, the Code and other federal or state law;
(b) cause each Pension Plan which is qualified under Section 401(a) of the Code
to maintain such qualification; and (c) make all required contributions to any
Pension Plan subject to Section 412 of the Code.
     6.13 Compliance With Agreements. Promptly and fully comply with all
Contractual Obligations under all material agreements, indentures, leases and/or
instruments to which any one or more of them is a party, whether such material
agreements, indentures, leases or instruments are with a Lender or another
Person, except for any such Contractual Obligations (a) the performance of which
would cause a Default or (b) then being contested by any of them in good faith
by appropriate proceedings or if the failure to comply with such agreements,
indentures, leases or instruments does not constitute a Material Adverse Effect.
     6.14 Use of Proceeds. Use the proceeds of all Extensions of Credit for
working capital, capital expenditures, Acquisitions, Investments, stock
repurchases, and general corporate purposes of each Borrower and its respective
Subsidiaries, including, without limitation in the case of the initial Loans to
pay in full Borrowers’ obligations under the Existing Credit Facility and the
364 Day Facility and to purchase or repay not less than 99.8% of the EMJ notes.

54



--------------------------------------------------------------------------------



 



     6.15 RSAC Management. Cause RSAC Management to remain at all times a
Wholly-Owned Subsidiary of RSA.
Section 7
NEGATIVE COVENANTS
     So long as any Loan remains unpaid, or any other Obligation remains unpaid
or unperformed, any Letter of Credit remains outstanding, or any portion of the
Commitments remains in force, Borrowers shall not, and shall not permit any of
their respective Subsidiaries to, directly or indirectly:
     7.1 Liens, Negative Pledges. Create, incur, assume or suffer to exist any
Lien, Negative Pledge of any nature upon or with respect to any of their
respective Properties, or engage in any sale and leaseback transaction with
respect to any of their respective Properties, whether now owned or hereafter
acquired, except:
          (a) Permitted Liens;
          (b) Liens and Negative Pledges under the Loan Documents;
          (c) Liens and Negative Pledges existing on the Closing Date and
disclosed in Schedule 5.9 and Negative Pledges in documents entered into in
connection with the issuance of the Indebtedness permitted under Section 7.3(a),
Section 7.3(f) or Section 7.3(g) (which Negative Pledges shall be substantially
identical to those existing on the Closing Date and disclosed in Schedule 5.9)
and any renewals/extensions or amendments thereof; provided that the obligations
secured or benefited thereby are not increased;
          (d) Liens on Property acquired by Borrowers or any of their respective
Subsidiaries that were in existence at the time of the acquisition of such
Property and were not created in contemplation of such acquisition;
          (e) any Lien or Negative Pledge created by an agreement or instrument
entered into by Borrowers or any of their respective Subsidiaries in the
ordinary course of its business which consists of a restriction on the
assignability, transfer or hypothecation of such agreement or instrument;
          (f) Liens and Negative Pledges not described above securing purchase
money obligations, capital leases and Synthetic Leases incurred after the
Closing Date in an aggregate amount not exceeding $75,000,000 at any time;
          (g) Liens solely on the assets of Foreign Subsidiaries of RSA securing
Indebtedness of such Foreign Subsidiaries of RSA not exceeding $75,000,000 in
the aggregate at any time; and
          (h) Liens on the EMJ COLI policies (but on no other assets of RSA, EMJ
or any of their respective Subsidiaries) to the extent granted for the benefit
of the holders of the Life Insurance Policy Loans that comply with the
requirements of clauses (1)

55



--------------------------------------------------------------------------------



 



through (4) of the last sentence of the definition of the term “Indebtedness” to
secure EMJ’s obligations under such Life Insurance Policy Loans.
     7.2 Investments. Make any Investment, except:
          (a) Investments, other than those permitted by subsections (b) through
(f), that are existing on the date hereof and listed on Schedule 7.2;
          (b) Investments held by Borrowers or any of their respective
Subsidiaries in the form of cash equivalents or short-term marketable
securities;
          (c) Advances to officers, directors and employees of Borrowers and
their respective Subsidiaries in the aggregate amount not to exceed $10,000,000
at any time outstanding, for travel, entertainment, relocation and analogous
ordinary business purposes;
          (d) Investments in either Borrower or any Wholly-Owned Domestic
Subsidiary of either Borrower;
          (e) Investments consisting of extension of credit in the nature of
accounts receivable or notes receivable arising from the sale or lease of goods
or services in the ordinary course of business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;
and
          (f) Other Investments in the aggregate after the Closing Date not
exceeding 10% of Consolidated Net Worth as of the end of the most recently ended
Fiscal Quarter.
     7.3 Indebtedness. Create, incur, assume, suffer to exist, or otherwise be
liable with respect to, any Indebtedness except:
          (a) Indebtedness existing on the Closing Date and disclosed in
Schedule 7.3, and any refinancings, refundings, renewals or extensions thereof;
provided that the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing;
          (b) Indebtedness under the Loan Documents;
          (c) Indebtedness owed to Borrowers or any of their respective
Subsidiaries;
          (d) Permitted Swap Obligations;
          (e) Obligations (contingent or otherwise) of Borrowers or any
Subsidiary thereof existing or arising under any Swap Contract, provided that
(i) such

56



--------------------------------------------------------------------------------



 



obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person and not for purposes of speculation or taking in a “market view;” and
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;
          (f) Unsecured Indebtedness under senior notes (which may be guaranteed
by Subsidiaries of RSA which are party to the Master Subsidiary Guaranty) issued
after the date of this Agreement in an aggregate principal amount not to exceed
$600,000,000; provided, however, that the documentation evidencing such
Indebtedness shall contain covenants no more restrictive than in this Agreement
and shall be on terms and conditions (including the maturity date and
amortization schedule) acceptable to Administrative Agent;
          (g) Unsecured indebtedness for borrowed money of Borrowers (which may
be guaranteed by Subsidiaries of RSA which are party to the Master Subsidiary
Guaranty) issued after the Closing Date having in the aggregate a principal
amount of not more than $500,000,000; provided, however, that the documentation
evidencing such Indebtedness shall contain covenants no more restrictive than in
this Agreement and shall be on terms and conditions (including the maturity date
and amortization schedule) acceptable to Administrative Agent;
          (h) Indebtedness in addition to that described in Section 7.3(a)-(g)
above incurred for business purposes, including without limitation capital
leases and Synthetic Leases, provided that the aggregate principal amount of
such Indebtedness outstanding at any one time does not exceed $75,000,0000.
     7.4 Prepayment of Indebtedness. Pay any principal or interest on any
Indebtedness of Borrowers or any of their respective Subsidiaries prior to the
date when due, or make any payment or deposit with any Person that has the
effect of providing for the satisfaction of any Indebtedness of Borrowers or any
of their respective Subsidiaries prior to the date when due, in each case if a
Default or Event of Default then exists or would result therefrom.
     7.5 Dispositions. Make any Disposition of its Property, whether now owned
or hereafter acquired, except:
          (a) Permitted Dispositions; and
          (b) Dispositions not otherwise permitted hereunder which are made for
fair market value; provided that (i) at the time of any Disposition, no Event of
Default shall exist or shall result from such Disposition, (ii) the aggregate
sales price from such Disposition shall be paid in cash, and (iii) the aggregate
value of all assets so sold by Borrowers and their Subsidiaries, in any Fiscal
Year, and the amount of Net Cash Proceeds from sales and leasebacks consummated
in such Fiscal Year, does not exceed 15% of

57



--------------------------------------------------------------------------------



 



Consolidated Tangible Net Worth as of the end of the Fiscal Quarter immediately
preceding such Disposition of Property; provided, however, that in no event
shall the total aggregate amount of Net Cash Proceeds from Dispositions by
Borrowers and their Subsidiaries from and after the Closing Date exceed 30% of
Consolidated Tangible Net Worth as of the most recently ended Fiscal Quarter.
     7.6 Sales and Leasebacks. Become or remain liable as lessee or as guarantor
or other surety with respect to any lease with any Person, whether an Operating
Lease or a Capital Lease, of any property (whether real or personal or mixed)
whether now owned or hereafter acquired, (i) which Borrowers or any of their
respective Subsidiaries have sold or transferred or are to sell or transfer to
such Person or such Person’s Affiliate, or (ii) which Borrowers or any such
Subsidiary thereof intend to use for substantially the same purpose as any other
property which has been or is to be sold or transferred by Borrowers or any such
Subsidiary thereof to such Person or such Person’s Affiliate in connection with
such lease; provided that Borrowers may enter into any sale and leaseback of
real property, improvements thereon and equipment of Borrowers entered into to
finance or refinance the purchase price or construction of such real property,
improvements and equipment; provided that the Net Cash Proceeds of each such
transaction during any Fiscal Year together with aggregate Net Cash Proceeds
from other sales and leasebacks consummated during such Fiscal Year do not
exceed 15% of Consolidated Tangible Net Worth as of the end of the Fiscal
Quarter immediately preceding such transaction.
     7.7 Mergers. Merge or consolidate with or into any Person, except:
          (a) mergers and consolidations of any Subsidiary of RSA into either
Borrower or a Subsidiary of a Borrower (with such Borrower or such Subsidiary as
the surviving entity) or of either Borrower or any Guarantor with each other,
provided that any Guarantor will only be merged into or consolidated with either
Borrower or a Guarantor and provided further that RSA and its Subsidiaries have
executed such amendments to the Loan Documents as Administrative Agent may
reasonably determine are appropriate as a result of such merger; and
          (b) a merger or consolidation of RSA or any of its Subsidiaries with
any other Person, provided that (i) either (A) either Borrower or a Guarantor is
the surviving entity, or (B) the surviving entity is a corporation organized
under the Laws of a State of the United States of America or the District of
Columbia and, as of the date of such merger or consolidation, expressly assumes
or becomes a Guarantor of, by appropriate agreements and instruments as shall be
satisfactory to the Requisite Lenders, the Obligations of Borrowers or their
respective Subsidiaries, as the case may be, and (ii) giving effect thereto on a
pro-forma basis, no Default or Event of Default exists or would result
therefrom.
     7.8 Acquisitions.
          (a) Make or agree to make any Acquisition if, after giving effect
thereto, Borrowers would not be in compliance with the terms and conditions of
this Agreement on a pro forma basis; or

58



--------------------------------------------------------------------------------



 



          (b) Directly or indirectly use the proceeds of any Committed Loan in
connection with any Hostile Acquisition.
     7.9 ERISA. (a) At any time, permit any Pension Plan to: (i) engage in any
non-exempt “prohibited transaction” (as defined in Section 4975 of the Code);
(ii) fail to comply with ERISA or any other applicable Laws; (iii) incur any
material “accumulated funding deficiency” (as defined in Section 302 of ERISA);
or (iv) terminate in any manner, which, in each case, could reasonably be
expected to result in a Material Adverse Effect, or (b) withdraw, completely or
partially, from any Multiemployer Plan if to do so could reasonably be expected
to result in a Material Adverse Effect.
     7.10 Interest Coverage Ratio. Permit the Interest Coverage Ratio, as of the
last day of any Fiscal Quarter, to be less than 3.00 to 1.00.
     7.11 Total Leverage Ratio. Permit the Total Leverage Ratio, as of the last
day of any Fiscal Quarter, to be greater than 0.60 to 1.00.
     7.12 Change in Nature of Business. Make any material change in the nature
of the business of Borrowers and their respective Subsidiaries, taken as a
whole.
     7.13 Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of either Borrower other than (a) salary, bonus, employee
stock option, restricted stock, stock appreciation rights, phantom stock and
other compensation arrangements with directors or officers in the ordinary
course of business, (b) transactions that are fully disclosed to the board of
directors of each Borrower and expressly authorized by a resolution of the board
of directors of each Borrower which is approved by a majority of the directors
not having an interest in the transaction, (c) transactions between or among
each Borrower and the Guarantors, (d) transactions between or among either
Borrower or any Guarantor, on the one hand, and any Subsidiary of either
Borrower (other than any Guarantor), on the other hand, so long as such
transactions individually or in the aggregate are not materially adverse to the
interest of the Lenders and the aggregate amount of consideration for all such
transactions during the term of this Agreement does not exceed $35,000,000, and
(e) transactions on overall terms at least as favorable to each Borrower or its
Subsidiaries as would be the case in an arm’s-length transaction between
unrelated parties of equal bargaining power.
     7.14 Distributions. Make any Distribution, whether from capital, income or
otherwise, and whether in Cash or other Property if, after giving effect
thereto, Borrowers would not be in compliance with the terms and conditions of
this Agreement on a pro forma basis
Section 8
EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT
     8.1 Events of Default. The existence or occurrence of any one or more of
the following events, whatever the reason therefor and under any circumstances
whatsoever, shall constitute an Event of Default:

59



--------------------------------------------------------------------------------



 



          (a) Borrowers fail to pay any principal on any of the Loans, or any
portion thereof, or any reimbursement obligations with respect to any Letter of
Credit, on the date when due; or
          (b) Borrowers fail to pay any interest on any of the Committed Loans
or Swing Line Loans, or any reimbursement obligations with respect to any Letter
of Credit, or any fees due hereunder, or any portion thereof, within five
Business Days after the date when due; or
          (c) Borrowers fail to comply with any of the covenants contained in
Section 7; or
          (d) Borrowers, any of their respective Subsidiaries or any other
Borrower Party fails to perform or observe any other covenant or agreement (not
specified above) contained in any Loan Document on its part to be performed or
observed and such failure continues for a period of 30 days; or
          (e) Any representation or warranty of Borrowers or any of their
respective Subsidiaries made in any Loan Document, or in any certificate or
other writing delivered by Borrowers or such Subsidiary pursuant to any Loan
Document, proves to have been incorrect when made or reaffirmed in any respect
that is materially adverse to the interests of Lenders; or
          (f) Borrowers or any of their respective Subsidiaries (i) fail to make
any payment in respect of any Indebtedness having an aggregate principal amount
of more than $20,000,000 when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) and such failure continues after
the applicable grace or notice period, if any, specified in the relevant
document on the date of such failure; or (ii) fail to perform or observe any
other condition or covenant, or any other event shall occur or condition exist,
under any agreement or instrument relating to any such Indebtedness, and such
failure continues after the applicable grace or notice period, if any, specified
in the relevant document on the date of such failure, if the effect of such
failure, event or condition is to cause or to permit (A) the holder or holders
of such Indebtedness or beneficiary or beneficiaries of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to declare such Indebtedness to be due and payable prior to its
stated maturity, or (B) any Guaranty Obligation to become payable or cash
collateral in respect thereof to be demanded; or
          (g) Any Loan Document, at any time after its execution and delivery
and for any reason other than the agreement or action (or omission to act) of
Lenders or satisfaction in full of all the Obligations, ceases to be in full
force and effect or is declared by a court of competent jurisdiction to be null
and void, invalid or unenforceable in any respect which, in any such event in
the reasonable opinion of the Requisite Lenders, is materially adverse to the
interests of Lenders; or any Borrower Party thereto denies in writing that it
has any or further liability or obligation under any Loan Document, or purports
to revoke, terminate or rescind same; or

60



--------------------------------------------------------------------------------



 



          (h) A final judgment against either Borrower or any of their
respective Subsidiaries is entered for the payment of money in excess of
$20,000,000 and, absent procurement of a stay of execution, such judgment
remains unsatisfied for 30 calendar days after the date of entry of judgment, or
in any event later than five days prior to the date of any proposed sale
thereunder; or any writ or warrant of attachment or execution or similar process
is issued or levied against all or any material part of the Property of any such
Person and is not released, vacated or fully bonded within 30 calendar days
after its issue or levy; or
          (i) Either Borrower or any of their respective Subsidiaries institutes
or consents to the institution of any proceeding under a Debtor Relief Law
relating to it or to all or any material part of its Property, or is unable or
admits in writing its inability to pay its debts as they mature, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
Property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of that Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under a Debtor Relief Law relating to any such
Person or to all or any part of its Property is instituted without the consent
of that Person and continues undismissed or unstayed for 60 calendar days; or
          (j) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of either Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $35,000,000;
(ii) the aggregate amount of Unfunded Pension Liability among all Pension Plans
at any time exceeds $35,000,000; or (iii) Borrowers or any ERISA Affiliate shall
fail to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$35,000,000; or
          (k) There occurs any Change of Control of either Borrower.
     8.2 Remedies Upon Event of Default. If any Event of Default occurs,
Administrative Agent shall, at the request of, or may, with the consent of, the
Requisite Lenders,
          (a) declare the commitment of each Lender to make Loans and any
obligation of the Issuing Lender to make Letter of Credit Extensions to be
terminated, whereupon such commitments and obligation shall be terminated;
          (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by Borrowers;

61



--------------------------------------------------------------------------------



 



          (c) require that Borrowers Cash Collateralize the Letter of Credit
Usage (in an amount equal to the then Outstanding Amount thereof); and
          (d) exercise on behalf of itself and Lenders all rights and remedies
available to it and Lenders under the Loan Documents or applicable law;
provided, however, that upon the occurrence of any event specified in subsection
(i) of Section 8.1, the obligation of each Lender to make Loans and any
obligation of the Issuing Lender to make Letter of Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of Borrowers to Cash Collateralize the Letter of
Credit Usage as aforesaid shall automatically become effective, in each case
without further act of Administrative Agent or any Lender.
     8.3 Application of Funds. After the exercise of remedies provided for in
Section 8.2 (or after the Loans have automatically become immediately due and
payable and the Letter of Credit Usage has automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.2), any amounts
received on account of the Obligations shall be applied by Administrative Agent
in the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Administrative Agent and amounts payable under
Article III) payable to Administrative Agent in its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit fees calculated based on the Applicable Margin and payable to or for the
account of the Lenders pursuant to Section 2.4(i)) payable to the Lenders and
the Issuing Lender (including fees, charges and disbursements of counsel to the
respective Lenders and the Issuing Lender and amounts payable under
Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit fees calculated based on the Applicable Margin and
payable to or for the account of the Lenders pursuant to Section 2.4(i) and
interest on the Loans, the aggregate amount of all drawings under Letters of
Credit honored by the Issuing Lender and not theretofor reimbursed or converted
into Committed Loans and other Obligations, ratably among the Lenders and the
Issuing Lender in proportion to the respective amounts described in this clause
Third payable to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and the aggregate amount of all drawings under Letters of
Credit honored by the Issuing Lender and not theretofor reimbursed or converted
into Committed Loans, ratably among the Lenders and the Issuing Lender in
proportion to the respective amounts described in this clause Fourth held by
them;

62



--------------------------------------------------------------------------------



 



     Fifth, to the Administrative Agent for the account of the Issuing Lender,
to Cash Collateralize that portion of Letter of Credit Usage comprised of the
aggregate undrawn amount of Letters of Credit; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to Borrowers or as otherwise required by Law.
     Subject to Section 2.03(c), amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above
Section 9
ADMINISTRATIVE AGENT
     9.1 Appointment and Authority.
          (a) Each of the Lenders and the Issuing Lender hereby irrevocably
appoints Bank of America to act on its behalf as Administrative Agent hereunder
and under the other Loan Documents and authorizes Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Section
9 are solely for the benefit of Administrative Agent, Lenders and the Issuing
Lender, and neither Borrowers nor any other Borrower Party shall have rights as
a third party beneficiary of any of such provisions.
          (b) The Issuing Lender shall act on behalf of Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith until
such time and except for so long as Administrative Agent may agree at the
request of the Requisite Lenders to act for such Issuing Lender with respect
thereto; provided, however, that the Issuing Lender shall have all of the
benefits and immunities (i) provided to Administrative Agent in this Section 9
with respect to any acts taken or omissions suffered by the Issuing Lender in
connection with Letters of Credit issued by it or proposed to be issued by it
and the application and agreements for letters of credit pertaining to the
Letters of Credit as fully as if the term “Administrative Agent”, as used in
this Section 9, included the Issuing Lender with respect to such acts or
omissions, and (ii) as additionally provided in this Agreement with respect to
the Issuing Lender.
     9.2 Rights as a Lender. The Person serving as Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not Administrative
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as Administrative Agent hereunder in its individual capacity. Such Person and
its Affiliates may accept deposits from, lend money to, act as the financial
advisor or

63



--------------------------------------------------------------------------------



 



in any other advisory capacity for and generally engage in any kind of business
with Borrowers or any of their respective Subsidiaries or other Affiliate
thereof as if such Person were not Administrative Agent hereunder and without
any duty to account therefor to Lenders.
     9.3 Exculpatory Provisions. Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, Administrative
Agent:
          (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
          (b) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that Administrative
Agent is required to exercise as directed in writing by the Requisite Lenders
(or such other number or percentage of Lenders as shall be expressly provided
for herein or in the other Loan Documents), provided that Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose Administrative Agent to liability or that is contrary to
any Loan Document or applicable law; and
          (c) shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as Administrative Agent or any of its Affiliates in any capacity.
     Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Requisite Lenders (or such
other number or percentage of Lenders as shall be necessary, or as
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.1 and 8.2) or (ii) in the absence of
its own gross negligence or willful misconduct. Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to Administrative Agent by Borrowers, a Lender or the
Issuing Lender.
     Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to Administrative
Agent.

64



--------------------------------------------------------------------------------



 



     9.4 Reliance by Administrative Agent. Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. Administrative Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or the Issuing Lender,
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit. Administrative
Agent may consult with legal counsel (who may be counsel for Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
     9.5 Delegation of Duties. Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by Administrative
Agent. Administrative Agent and any such sub-agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Section 9 shall apply to any
such sub-agent and to the Related Parties of Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
     9.6 Resignation of Administrative Agent. Administrative Agent may at any
time give notice of its resignation to Lenders, the Issuing Lender and
Borrowers. Upon receipt of any such notice of resignation, the Requisite Lenders
shall have the right, in consultation with Borrowers, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Requisite Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of
Lenders and the Issuing Lender, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that if Administrative Agent shall
notify Borrowers and Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through Administrative Agent shall instead be made by or to each
Lender and the Issuing Lender directly, until such time as the Requisite Lenders
appoint a successor Administrative Agent as provided for above in this Section.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent

65



--------------------------------------------------------------------------------



 



shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by Borrowers to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between Borrowers and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Section 9 and Section 10.4 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
     Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Lender and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Lender and Swing
Line Lender, (b) the retiring Issuing Lender and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Issuing Lender shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring Issuing Lender to effectively assume the obligations of the retiring
Issuing Lender with respect to such Letters of Credit.
     9.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the Issuing Lender acknowledges that it has, independently and without reliance
upon Administrative Agent or any other Lender or any of their Related Parties
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each Lender
and the Issuing Lender also acknowledges that it will, independently and without
reliance upon Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
     9.8 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Arranger or other agents listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as Administrative Agent,
a Lender or the Issuing Lender hereunder.
     9.9 Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Borrower Party, Administrative Agent (irrespective of whether the principal
of any Loan or Letter of Credit Usage shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on Borrowers) shall be entitled
and empowered, by intervention in such proceeding or otherwise

66



--------------------------------------------------------------------------------



 



          (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, Letter of Credit Usage
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of
Lenders, the Issuing Lender and Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of Lenders,
the Issuing Lender and Administrative Agent and their respective agents and
counsel and all other amounts due Lenders, the Issuing Lender and Administrative
Agent under Sections 2.4(i), 2.8 and 10.4) allowed in such judicial proceeding;
and
          (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to Administrative Agent
and, in the event that Administrative Agent shall consent to the making of such
payments directly to Lenders and the Issuing Lender, to pay to Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of Administrative Agent and its agents and counsel, and any other
amounts due Administrative Agent under Sections 2.8 and 10.4.
     Nothing contained herein shall be deemed to authorize Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize Administrative Agent to vote in respect of the claim of any Lender in
any such proceeding.
     9.10 Master Subsidiary Guaranty Matters. Lenders and the Issuing Lender
irrevocably authorize Administrative Agent, at its option and in its discretion,
to release any Guarantor from its obligations under the Master Subsidiary
Guaranty if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder.
Upon request by Administrative Agent at any time, the Requisite Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Master Subsidiary Guaranty pursuant to this
Section 9.10.
Section 10
MISCELLANEOUS
     10.1 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by
Borrowers or any other Borrower Party therefrom, shall be effective unless in
writing signed by the Requisite Lenders and Borrowers or the applicable Borrower
Party, as the case may be, and acknowledged by Administrative Agent, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

67



--------------------------------------------------------------------------------



 



          (a) waive any condition set forth in Section 4.1(a) without the
written consent of each Lender;
          (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.2), except for any such extension
made in accordance with Section 2.12, without the written consent of such
Lender;
          (c) postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
Lenders (or any of them) hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby;
          (d) reduce the principal of, or the rate of interest specified herein
on, any Loan or Letter of Credit borrowing, or (subject to clause (v) of the
second proviso to this Section 10.1) any fees or other amounts payable hereunder
or under any other Loan Document, or change the manner of computation of any
financial ratio (including any change in any applicable defined term) used in
determining the Applicable Margin that would result in a reduction of any
interest rate on any Loan or any fee payable hereunder without the written
consent of each Lender directly affected thereby; provided, however, that only
the consent of the Requisite Lenders shall be necessary to amend the definition
of “Default Rate” or to waive any obligation of Borrowers to pay interest or
Letter of Credit fees at the Default Rate;
          (e) change any provision of this Section, the order in which funds are
applied pursuant to Section 8.3 or the definition of “Requisite Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender; or
          (f) release all or substantially all of the value of the Master
Subsidiary Guaranty without the written consent of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to Lenders required above,
affect the rights or duties of the Issuing Lender under this Agreement or any
Letter of Credit Application relating to any Letter of Credit issued or to be
issued by it; (ii) no amendment, waiver or consent shall, unless in writing and
signed by the Swing Line Lender in addition to Lenders required above, affect
the rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by
Administrative Agent in addition to Lenders required above, affect the rights or
duties of Administrative Agent under this Agreement or any other Loan Document;
(iv) Section 10.6(i) may not be amended, waived or otherwise modified without
the consent of each Granting Lender all or any part of whose Loans are being
funded by an SPC at the time of such amendment, waiver or other modification;
and (v) Fee Letter may be amended, or rights or privileges thereunder waived, in
a writing executed only by the parties thereto. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the

68



--------------------------------------------------------------------------------



 



Commitment of such Lender may not be increased or extended (except for any such
extension resulting from Section 2.12) without the consent of such Lender.
     10.2 Notices; Effectiveness; Electronic Communication.
          (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
      (i) if to Borrowers, Administrative Agent, the Issuing Lender or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.2; and
      (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
          (b) Electronic Communications. Notices and other communications to
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender
pursuant to Section 2 if such Lender or the Issuing Lender, as applicable, has
notified Administrative Agent that it is incapable of receiving notices under
such Section by electronic communication. Administrative Agent or each Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business

69



--------------------------------------------------------------------------------



 



on the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
          (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWERS MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWERS MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWERS MATERIALS OR THE PLATFORM. In no event
shall Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the Issuing
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of Borrowers’
or the Administrative Agent’s transmission of Borrowers Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Borrower, any Lender, the Issuing Lender
or any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
          (d) Change of Address, Etc. Each of Borrowers, Administrative Agent,
the Issuing Lender and the Swing Line Lender may change its address, telecopier
or telephone number for notices and other communications hereunder by notice to
the other parties hereto. Each other Lender may change its address, telecopier
or telephone number for notices and other communications hereunder by notice to
Borrowers, Administrative Agent, the Issuing Lender and the Swing Line Lender.
In addition, each Lender agrees to notify Administrative Agent from time to time
to ensure that Administrative Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender.
          (e) Reliance by Administrative Agent, Issuing Lender and Lenders.
Administrative Agent, the Issuing Lender and Lenders shall be entitled to rely
and act upon any notices purportedly given by or on behalf of Borrowers which
are reasonably believed to be genuine and correct even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
Borrowers shall indemnify Administrative Agent, the Issuing Lender, each Lender
and the Related Parties of each of them from all losses, costs, expenses and
liabilities

70



--------------------------------------------------------------------------------



 



resulting from the reliance by such Person on each notice purportedly given by
or on behalf of Borrowers. All telephonic notices to and other telephonic
communications with Administrative Agent may be recorded by Administrative
Agent, and each of the parties hereto hereby consents to such recording.
          10.3 No Waiver; Cumulative Remedies. No failure by any Lender, the
Issuing Lender or Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
          10.4 Expenses; Indemnity; Damage Waiver.
               (a) Costs and Expenses. Each Borrower jointly and severally shall
pay (i) all reasonable out-of-pocket expenses incurred by Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for Administrative Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by Administrative Agent, any Lender or the
Issuing Lender (including the fees, charges and disbursements of any counsel for
Administrative Agent, any Lender or the Issuing Lender), and shall pay all fees
and time charges for attorneys who may be employees of Administrative Agent, any
Lender or the Issuing Lender, in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
               (b) Indemnification by Borrowers. Borrowers jointly and severally
shall indemnify Administrative Agent (and any sub-agent thereof), each Lender
and the Issuing Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by Borrowers or any other Borrower
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the

71



--------------------------------------------------------------------------------



 



performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by Borrowers or any of their
respective Subsidiaries, or any Environmental Liability related in any way to
Borrowers or any of their respective Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by Borrowers or any other Borrower Party, and
regardless of whether any Indemnitee is a party thereto, in all cases, whether
or not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by any Borrower Party against an Indemnitee for breach in
bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if any such Borrower Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.
               (c) Reimbursement by Lenders. To the extent that any Borrower for
any reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to Administrative Agent (or any sub-agent
thereof), the Issuing Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to Administrative Agent (or any such sub-agent),
the Issuing Lender or such Related Party, as the case may be, such Lender’s Pro
Rata Share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against Administrative
Agent (or any such sub-agent) or the Issuing Lender in its capacity as such, or
against any Related Party of any of the foregoing acting for Administrative
Agent (or any such sub-agent) or Issuing Lender in connection with such
capacity. The obligations of Lenders under this subsection (c) are subject to
the provisions of Section 2.14.
               (d) Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, neither Borrowers nor any other Borrower Party
shall assert, and hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee

72



--------------------------------------------------------------------------------



 



referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.
               (e) Payments. All amounts due under this Section shall be payable
not later than ten Business Days after demand therefor.
               (f) Survival. The agreements in this Section shall survive the
resignation of Administrative Agent and the Issuing Lender, the replacement of
any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
          10.5 Payments Set Aside. To the extent that any payment by or on
behalf of either Borrower is made to Administrative Agent, the Issuing Lender or
any Lender, or Administrative Agent, the Issuing Lender or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Administrative Agent, the Issuing Lender or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the Issuing Lender severally agrees to pay to Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by Administrative Agent, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of Lenders and
the Issuing Lender under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
          10.6 Successors and Assigns.
               (a) Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither Borrowers nor any other Borrower Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section, (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section, or (iv) to an SPC
in accordance with the provisions of subsection (h) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors

73



--------------------------------------------------------------------------------



 



and assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of Administrative Agent, the Issuing Lender and Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.
               (b) Assignments by Lenders. Any Lender may at any time assign to
one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in Letter of
Credit Usage and in Swing Line Loans) at the time owing to it); provided that
     (i) except in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000 unless each of Administrative
Agent and, so long as no Event of Default has occurred and is continuing, each
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;
     (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, except that
this clause (ii) shall not apply to rights in respect of Swing Line Loans;
     (iii) any assignment of a Commitment must be approved by Administrative
Agent (which approval will not be unreasonably withheld in case of an assignment
by a Lender to an Affiliate), the Issuing Lender and the Swing Line Lender
unless the Person that is the proposed assignee is itself a Lender (whether or
not the proposed assignee would otherwise qualify as an Eligible Assignee); and
     (iv) the parties to each assignment shall execute and deliver to
Administrative Agent an Assignment and Assumption, together with a

74



--------------------------------------------------------------------------------



 



processing and recordation fee in the amount of $3,500; provided, however, that
the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it shall not be a Lender, shall deliver to Administrative Agent an
Administrative Questionnaire.
Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.1 through 3.3, 3.6 and 10.4 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, Borrowers (at their expense) shall execute and deliver
new or replacement Notes to the assigning Lender and the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.
               (c) Register. Administrative Agent, acting solely for this
purpose as an agent of Borrowers, shall maintain at Administrative Agent’s
Office a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of Lenders, and the Commitments
of, and principal amounts of the Loans and Letter of Credit Usage owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and Borrowers, Administrative Agent
and Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by each of Borrowers and the Issuing Lender at any
reasonable time and from time to time upon reasonable prior notice. In addition,
at any time that a request for a consent for a material or substantive change to
the Loan Documents is pending, any Lender may request and receive from
Administrative Agent a copy of the Register.
               (d) Participations. Any Lender may at any time, without the
consent of, or notice to, Borrowers or Administrative Agent, sell participations
to any Person (other than a natural person or Borrowers or any of Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in Letter of Credit Usage and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) Borrowers,
Administrative Agent, Lenders and the

75



--------------------------------------------------------------------------------



 



Issuing Lender shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.1 that affects such Participant. Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.1 through 3.3 and Section 3.6 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to subsection
(b) of this Section. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.8 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.10 as though it were a
Lender.
               (e) Limitations upon Participant Rights. A Participant shall not
be entitled to receive any greater payment under Sections 3.1 through 3.3 and
Section 3.6 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with Borrowers’ prior written consent.
A Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.1 unless Borrowers are notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of Borrowers, to comply with Section 10.18 as though it were a Lender.
               (f) Certain Pledges. Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
               (g) Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
               (h) As used herein, the following terms have the following
meaning:
     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) Administrative Agent, the Issuing Lender and the Swing Line

76



--------------------------------------------------------------------------------



 



Lender, and (ii) unless (A) such Person is taking delivery of an assignment in
connection with physical settlement of a credit derivative transaction or (B) an
Event of Default has occurred and is continuing, Borrower (each such approval
not to be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include Borrowers or any of Borrowers’
Affiliates or Subsidiaries; provided further that, unless an Event of Default
has occurred and is continuing, an Eligible Assignee under clause (d) above
shall have a minimum of $100,000,000 of combined capital and surplus.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
               (i) Special Purpose Funding Vehicles. Notwithstanding anything to
the contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to Administrative Agent and Borrowers (an “SPC”) the
option to provide all or any part of any Committed Loan that such Granting
Lender would otherwise be obligated to make pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to fund any
Committed Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to make all or any part of such Committed Loan, the Granting
Lender shall be obligated to make such Committed Loan pursuant to the terms
hereof or, if it fails to do so, to make such payment to Administrative Agent as
is required under Section 2.10(d). Each party hereto hereby agrees that
(i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of Borrowers under this Agreement (including its obligations under
Section 3.2), (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Committed Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Committed Loan were made by such Granting Lender. In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior debt of any SPC, it will not institute against, or join
any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of Borrowers and Administrative Agent and with the payment of a
processing fee in the amount of $3,500, assign all or any portion of its right
to

77



--------------------------------------------------------------------------------



 



receive payment with respect to any Committed Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Committed Loans to any rating agency, commercial paper dealer or
provider of any surety or guarantee or credit or liquidity enhancement to such
SPC.
               (j) Resignation as Issuing Lender or Swing Line Lender after
Assignment. Notwithstanding anything to the contrary contained herein, if at any
time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, (i) upon 30 days’ notice to Borrowers
and Lenders, resign as Issuing Lender and/or (ii) upon 30 days’ notice to
Borrowers, resign as Swing Line Lender. In the event of any such resignation as
Issuing Lender or Swing Line Lender, Borrowers shall be entitled to appoint from
among Lenders a successor Issuing Lender or Swing Line Lender hereunder;
provided, however, that no failure by Borrowers to appoint any such successor
shall affect the resignation of Bank of America as Issuing Lender or Swing Line
Lender, as the case may be. If Bank of America resigns as Issuing Lender, it
shall retain all the rights, powers, privileges and duties of the Issuing Lender
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as Issuing Lender and all Letter of Credit Usage with
respect thereto (including the right to require Lenders to make Base Rate Loans
or fund risk participations in Unreimbursed Amounts pursuant to Section 2.4). If
Bank of America resigns as Swing Line Lender, it shall retain all the rights of
the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.3. Upon the
appointment of a successor Issuing Lender and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Issuing Lender or Swing Line Lender, as
the case may be, and (b) the successor Issuing Lender shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.
          10.7 Treatment of Certain Information; Confidentiality. Each of
Administrative Agent, Lenders and the Issuing Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any

78



--------------------------------------------------------------------------------



 



prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to Borrowers and their
respective obligations, (g) with the consent of Borrowers or (h) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to Administrative Agent, any
Lender, the Issuing Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than such Borrower.
          For purposes of this Section, “Information” means all information
received from Borrowers or any of their respective Subsidiaries relating to such
Borrower or any Subsidiary or any of their respective businesses, other than any
such information that is available to Administrative Agent, any Lender or the
Issuing Lender on a nonconfidential basis prior to disclosure by such Borrower
or any Subsidiary, provided that, in the case of information received from such
Borrower or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
          Each of Administrative Agent, Lenders and the Issuing Lender
acknowledges that (a) the Information may include material non-public
information concerning Borrowers or a Subsidiary, as the case may be, (b) it has
developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities Laws.
          10.8 Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, the Issuing Lender and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Issuing Lender or any such Affiliate to or for
the credit or the account of either Borrower or any other Borrower Party against
any and all of the obligations of such Borrower or such other Borrower Party now
or hereafter existing under this Agreement or any other Loan Document to such
Lender or the Issuing Lender, irrespective of whether or not such Lender or the
Issuing Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Borrower or such other Borrower
Party may be contingent or unmatured or are owed to a branch or office of such
Lender, the Issuing Lender or Affiliate different from the branch or office
holding such deposit or obligated on such indebtedness. The rights of each
Lender, the Issuing Lender and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, the Issuing Lender or their respective Affiliates may have.
Each Lender and the Issuing Lender agrees to notify each Borrower and
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

79



--------------------------------------------------------------------------------



 



          10.9 Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to Borrowers. In determining whether
the interest contracted for, charged, or received by Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
          10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.1, this Agreement shall become effective when it shall
have been executed by Administrative Agent and when Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.
          10.11 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by
Administrative Agent and each Lender, regardless of any investigation made by
Administrative Agent or any Lender or on their behalf and notwithstanding that
Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Extension of Credit, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
          10.12 Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

80



--------------------------------------------------------------------------------



 



          10.13 Replacement of Lenders. If any Lender requests compensation
under Section 3.2, or if any Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.1, or if any Lender is a Defaulting Lender, then such
Borrower may, at its sole expense and effort, upon notice to such Lender and
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.6), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
               (a) such Borrower shall have paid to Administrative Agent the
assignment fee specified in Section 10.6(b);
               (b) such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and Letter of Credit borrowings, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.6) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or such Borrower (in the case of all other amounts);
               (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.2 or payments required to be made pursuant to
Section 3.1, such assignment will result in a reduction in such compensation or
payments thereafter; and
               (d) such assignment does not conflict with applicable Laws.
          A Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling either Borrowers to require such
assignment and delegation cease to apply.
          10.14 Governing Law; Jurisdiction; Etc.
               (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA.
               (b) SUBMISSION TO JURISDICTION. EACH BORROWER AND EACH OTHER
BORROWER PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
CALIFORNIA SITTING IN LOS ANGELES COUNTY AND OF THE UNITED STATES DISTRICT COURT
OF THE CENTRAL DISTRICT, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN

81



--------------------------------------------------------------------------------



 



RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
CALIFORNIA STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST EITHER BORROWER OR ANY OTHER BORROWER PARTY OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION.
               (c) WAIVER OF VENUE. EACH BORROWER AND EACH OTHER BORROWER PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
               (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.2. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
          10.15 Waiver of Jury Trial.
               (a) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(1) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (2) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN

82



--------------------------------------------------------------------------------



 



DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
               (b) NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT TO THE CONTRARY, IF THE FOREGOING IRREVOCABLE WAIVER OF ALL
RIGHT TO TRIAL BY JURY IS RULED INVALID BY A COURT OF LAW, THEN ANY
CONTROVERSIES OR CLAIMS BETWEEN THE PARTIES, WHETHER ARISING IN CONTRACT, TORT
OR BY STATUTE, INCLUDING BUT NOT LIMITED TO CONTROVERSIES OR CLAIMS THAT ARISE
OUT OF OR RELATE TO: (1) THIS AGREEMENT (INCLUDING ANY RENEWALS, EXTENSIONS OR
MODIFICATIONS); OR (2) ANY DOCUMENT RELATED TO THIS AGREEMENT (COLLECTIVELY A
“CLAIM”) SHALL AT THE REQUEST OF ANY PARTY BE DETERMINED BY BINDING ARBITRATION.
FOR THE PURPOSES OF THIS ARBITRATION PROVISION ONLY, THE TERM “PARTIES” SHALL
INCLUDE ANY PARENT CORPORATION, SUBSIDIARY OR AFFILIATE OF THE ADMINISTRATIVE
AGENT OR ANY LENDER INVOLVED IN THE SERVICING, MANAGEMENT OR ADMINISTRATION OF
ANY OBLIGATION DESCRIBED OR EVIDENCED BY THIS AGREEMENT.
               (c) AT THE REQUEST OF ANY PARTY TO THIS AGREEMENT, ANY CLAIM
SHALL BE RESOLVED BY BINDING ARBITRATION IN ACCORDANCE WITH THE FEDERAL
ARBITRATION ACT (TITLE 9, U.S. CODE) (THE “ACT”). THE ACT WILL APPLY EVEN THOUGH
THIS AGREEMENT PROVIDES THAT IT IS GOVERNED BY THE LAW OF A SPECIFIED STATE. THE
ARBITRATION WILL TAKE PLACE ON AN INDIVIDUAL BASIS WITHOUT RESORT TO ANY FORM OF
CLASS ACTION.
               (d) ARBITRATION PROCEEDINGS WILL BE DETERMINED IN ACCORDANCE WITH
THE ACT, THE THEN-CURRENT RULES AND PROCEDURES FOR THE ARBITRATION OF FINANCIAL
SERVICES DISPUTES OF THE AMERICAN ARBITRATION ASSOCIATION OR ANY SUCCESSOR
THEREOF (“AAA”), AND THE TERMS OF THIS SECTION. IN THE EVENT OF ANY
INCONSISTENCY, THE TERMS OF THIS SECTION SHALL CONTROL. IF AAA IS UNWILLING OR
UNABLE TO (1) SERVE AS THE PROVIDER OF ARBITRATION OR (2) ENFORCE ANY PROVISION
OF THIS ARBITRATION CLAUSE, ANY PARTY TO THIS AGREEMENT MAY SUBSTITUTE ANOTHER
ARBITRATION ORGANIZATION WITH SIMILAR PROCEDURES TO SERVE AS THE PROVIDER OF
ARBITRATION.
               (e) THE ARBITRATION SHALL BE ADMINISTERED BY AAA AND CONDUCTED,
UNLESS OTHERWISE REQUIRED BY LAW, IN ANY U.S. STATE WHERE REAL OR TANGIBLE
PERSONAL PROPERTY COLLATERAL FOR THIS CREDIT IS LOCATED OR IF THERE IS NO SUCH
COLLATERAL, IN THE STATE SPECIFIED IN THE GOVERNING LAW SECTION OF THIS
AGREEMENT. ALL CLAIMS SHALL BE DETERMINED BY ONE ARBITRATOR; HOWEVER, IF CLAIMS
EXCEED FIVE MILLION DOLLARS ($5,000,000), UPON THE REQUEST OF ANY PARTY, THE
CLAIMS SHALL BE DECIDED BY THREE ARBITRATORS. ALL

83



--------------------------------------------------------------------------------



 



ARBITRATION HEARINGS SHALL COMMENCE WITHIN NINETY (90) DAYS OF THE DEMAND FOR
ARBITRATION AND CLOSE WITHIN NINETY (90) DAYS OF COMMENCEMENT AND THE AWARD OF
THE ARBITRATOR(S) SHALL BE ISSUED WITHIN THIRTY (30) DAYS OF THE CLOSE OF THE
HEARING. HOWEVER, THE ARBITRATOR(S), UPON A SHOWING OF GOOD CAUSE, MAY EXTEND
THE COMMENCEMENT OF THE HEARING FOR UP TO AN ADDITIONAL SIXTY (60) DAYS. THE
ARBITRATOR(S) SHALL PROVIDE A CONCISE WRITTEN STATEMENT OF REASONS FOR THE
AWARD. THE ARBITRATION AWARD MAY BE SUBMITTED TO ANY COURT HAVING JURISDICTION
TO BE CONFIRMED, JUDGMENT ENTERED AND ENFORCED.
               (f) THE ARBITRATOR(S) WILL GIVE EFFECT TO STATUTES OF LIMITATION
IN DETERMINING ANY CLAIM AND MAY DISMISS THE ARBITRATION ON THE BASIS THAT THE
CLAIM IS BARRED. FOR PURPOSES OF THE APPLICATION OF THE STATUTE OF LIMITATIONS,
THE SERVICE ON AAA UNDER APPLICABLE AAA RULES OF A NOTICE OF CLAIM IS THE
EQUIVALENT OF THE FILING OF A LAWSUIT. ANY DISPUTE CONCERNING THIS ARBITRATION
PROVISION OR WHETHER A CLAIM IS ARBITRABLE SHALL BE DETERMINED BY THE
ARBITRATOR(S). THE ARBITRATOR(S) SHALL HAVE THE POWER TO AWARD LEGAL FEES
PURSUANT TO THE TERMS OF THIS AGREEMENT.
               (g) THIS SECTION DOES NOT LIMIT THE RIGHT OF ANY PARTY TO:
(1) EXERCISE SELF-HELP REMEDIES, SUCH AS BUT NOT LIMITED TO, SETOFF;
(2) INITIATE JUDICIAL OR NON-JUDICIAL FORECLOSURE AGAINST ANY REAL OR PERSONAL
PROPERTY COLLATERAL (IF ANY); (3) EXERCISE ANY JUDICIAL OR POWER OF SALE RIGHTS,
OR (4) ACT IN A COURT OF LAW TO OBTAIN AN INTERIM REMEDY, SUCH AS BUT NOT
LIMITED TO, INJUNCTIVE RELIEF, WRIT OF POSSESSION OR APPOINTMENT OF A RECEIVER,
OR ADDITIONAL OR SUPPLEMENTARY REMEDIES.
               (h) THE PROCEDURE DESCRIBED ABOVE WILL NOT APPLY IF THE CLAIM, AT
THE TIME OF THE PROPOSED SUBMISSION TO ARBITRATION, ARISES FROM OR RELATES TO AN
OBLIGATION TO THE LENDERS SECURED BY REAL PROPERTY. IN THIS CASE, ALL OF THE
PARTIES TO THIS AGREEMENT MUST CONSENT TO SUBMISSION OF THE CLAIM TO
ARBITRATION. IF ALL SUCH PARTIES DO NOT CONSENT TO ARBITRATION, THE CLAIM WILL
BE RESOLVED AS FOLLOWS: THE PARTIES WILL DESIGNATE A REFEREE (OR A PANEL OF
REFEREES) SELECTED UNDER THE AUSPICES OF AAA IN THE SAME MANNER AS ARBITRATORS
ARE SELECTED IN AAA ADMINISTERED PROCEEDINGS. THE DESIGNATED REFEREE(S) WILL BE
APPOINTED BY A COURT AS PROVIDED IN CALIFORNIA CODE OF CIVIL PROCEDURE SECTION
638 AND THE FOLLOWING RELATED SECTIONS. THE REFEREE (OR PRESIDING REFEREE OF THE
PANEL) WILL BE AN ACTIVE ATTORNEY OR A RETIRED JUDGE. THE AWARD THAT RESULTS
FROM THE DECISION OF THE REFEREE(S) WILL BE ENTERED AS A JUDGMENT IN THE

84



--------------------------------------------------------------------------------



 



COURT THAT APPOINTED THE REFEREE, IN ACCORDANCE WITH THE PROVISIONS OF
CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 644 AND 645.
               (i) THE FILING OF A COURT ACTION IS NOT INTENDED TO CONSTITUTE A
WAIVER OF THE RIGHT OF ANY PARTY, INCLUDING THE SUING PARTY, THEREAFTER TO
REQUIRE SUBMITTAL OF THE CLAIM TO ARBITRATION.
          10.16 USA PATRIOT Act Notice. Each Lender that is subject to the Act
(as hereinafter defined) and Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies each Borrower that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies either Borrower, which information includes the name and address of
such Borrower and other information that will allow such Lender or
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act.
          10.17 Time of the Essence. Time is of the essence of the Loan
Documents.
          10.18 Tax Forms.
                   (a) Each Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code (a “Foreign Lender”) shall
deliver to Administrative Agent, prior to receipt of any payment subject to
withholding under the Code (or upon accepting an assignment of an interest
herein), two duly signed completed copies of either IRS Form W-8BEN or any
successor thereto (relating to such Person and entitling it to an exemption
from, or reduction of, withholding tax on all payments to be made to such Person
by Borrowers pursuant to this Agreement) or IRS Form W-8ECI or any successor
thereto (relating to all payments to be made to such Person by Borrowers
pursuant to this Agreement) or such other evidence satisfactory to Borrowers and
Administrative Agent that such Person is entitled to an exemption from, or
reduction of, United States withholding tax. Thereafter and from time to time,
each such Person shall (i) promptly submit to Administrative Agent such
additional duly completed and signed copies of one of such forms (or such
successor forms as shall be adopted from time to time by the relevant United
States taxing authorities) as may then be available under then current United
States laws and regulations to avoid, or such evidence as is satisfactory to
Borrowers and Administrative Agent of any available exemption from or reduction
of, United States withholding taxes in respect of all payments to be made to
such Person by Borrowers pursuant to this Agreement, (ii) promptly notify
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (iii) take such steps as shall
not be materially disadvantageous to it, in the reasonable judgment of such
Lender, and as may be reasonably necessary (including the re-designation of its
Lending Office) to avoid any requirement of applicable Laws that Borrowers make
any deduction or withholding for taxes from amounts payable to such Person. If
such Person fails to deliver the above forms or other documentation, then
Administrative Agent may withhold from any interest payment to such Person an
amount equivalent to the applicable withholding tax imposed by Sections 1441 and
1442 of the Code, without reduction.

85



--------------------------------------------------------------------------------



 



               (b) Upon the request of Administrative Agent, each Lender that is
a “United States person” within the meaning of Section 7701(a)(30) of the Code
shall deliver to Administrative Agent two duly signed completed copies of IRS
Form W-9. If such Lender fails to deliver such forms, then Administrative Agent
may withhold from any interest payment to such Lender an amount equivalent to
the applicable back-up withholding tax imposed by the Code, without reduction.
               (c) If any Governmental Authority asserts that Administrative
Agent did not properly withhold or backup withhold, as the case may be, any tax
or other amount from payments made to or for the account of any Lender, such
Lender shall indemnify Administrative Agent therefor, including all penalties
and interest, any taxes imposed by any jurisdiction on the amounts payable to
Administrative Agent under this Section, and costs and expenses (including
Attorney Costs) of Administrative Agent. The obligation of Lenders under this
Section shall survive the termination of the Aggregate Commitments, repayment of
all Obligations and the resignation of Administrative Agent.
          10.19 Surety Waivers. In the event that either Borrower is deemed to
be a guarantor or a surety with respect to the Obligations under this Agreement,
then such Borrower shall be deemed to have agreed to the provisions of
Sections 7 and 8 of the Master Subsidiary Guaranty.
          10.20 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, each Borrower acknowledges and
agrees that: (i) the credit facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between Borrowers and their
respective Affiliates, on the one hand, and the Administrative Agent and the
Arranger, on the other hand, and each Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, the Administrative Agent and the
Arranger each is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for Borrowers or any of their respective
Affiliates, stockholders, creditors or employees or any other Person;
(iii) neither the Administrative Agent nor the Arranger has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of either
Borrower with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
the Administrative Agent or the Arranger has advised or is currently advising
Borrowers or any of their respective Affiliates on other matters) and neither
the Administrative Agent nor the Arranger has any obligation to either Borrower
or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Administrative Agent and the Arranger and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of Borrowers and their respective
Affiliates, and neither the Administrative Agent nor the Arranger has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (v)

86



--------------------------------------------------------------------------------



 



neither the Administrative Agent nor the Arranger has provided nor will either
of them provide any legal, accounting, regulatory or tax advice with respect to
any of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and each Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. Each Borrower hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent and the Arranger with respect to any breach or alleged
breach of agency or fiduciary duty.
[Remainder of page left intentionally blank]

87



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amended and
Restated Credit Agreement to be duly executed as of the date first above
written.

                  RELIANCE STEEL & ALUMINUM CO.,
a California corporation
 
           
 
  By:                  
 
  Name:       David H. Hannah
 
  Title:       Chief Executive Officer
 
           
 
  By:                  
 
  Name:       Karla Lewis
 
  Title:       Executive Vice President and Chief
 
          Financial Officer
 
                RSAC MANAGEMENT CORP.,     a California corporation
 
           
 
  By:                  
 
  Name:       David H. Hannah
 
  Title:       Chief Executive Officer
 
           
 
  By:                  
 
  Name:       Karla Lewis
 
  Title:       Executive Vice President and Chief
 
          Financial Officer

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              BANK OF AMERICA, N.A.,
as Administrative Agent
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              BANK OF AMERICA, N.A.,
as Issuing Lender, Swing Line Lender and a Lender
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              WACHOVIA BANK, N.A.,
as Syndication Agent and a Lender
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              CITICORP NORTH AMERICA, INC.,
as Co-Documentation Agent and a Lender
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              JPMORGAN CHASE BANK, N.A.
as Co-Documentation Agent and a Lender
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              WELLS FARGO BANK, N.A.,
as a Lender
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              KEYBANK NATIONAL ASSOCIATION,
as a Lender
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              UNION BANK OF CALIFORNIA, N.A.,
as a Lender
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              U.S. BANK NATIONAL ASSOCIATION,
as a Lender
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as a Lender
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              UBS LOAN FINANCE LLC,
as a Lender
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              COMERICA BANK,
as a Lender
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              FIFTH THIRD BANK,
as a Lender
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              BNP PARIBAS,
as a Lender
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              MIZUHO CORPORATE BANK, LTD.,
as a Lender
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              THE NORTHERN TRUST COMPANY,
as a Lender
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.1
COMMITMENTS
AND PRO RATA SHARES

                  Lender   Commitment   Pro Rata Share
Bank of America, N.A.
  $ 200,000,000.00       18.181818182 %
Wachovia Bank, N.A.
  $ 125,000,000.00       11.363636364 %
JPMorgan Chase Bank, N.A.
  $ 125,000,000.00       11.363636364 %
Citicorp North America, Inc.
  $ 125,000,000.00       11.363636364 %
Wells Fargo Bank, N.A.
  $ 100,000,000.00       9.090909091 %
Key Bank National Association
  $ 50,000,000.00       4.545454545 %
Union Bank of California
  $ 50,000,000.00       4.545454545 %
U.S. Bank National Association
  $ 50,000,000.00       4.545454545 %
Credit Suisse, Cayman Islands Branch
  $ 45,000,000.00       4.090909091 %
UBS Loan Finance LLC
  $ 45,000,000.00       4.090909091 %
Comerica Bank
  $ 40,000,000.00       3.636363636 %
Fifth Third Bank
  $ 40,000,000.00       3.636363636 %
BNP Paribas
  $ 35,000,000.00       3.181818182 %
Mizuho Corporate Bank, Ltd.
  $ 35,000,000.00       3.181818182 %
The Northern Trust Company
  $ 35,000,000.00       3.181818182 %  
TOTAL
  $ 1,100,000,000       100.000000000 %

Schedule 2.1-1



--------------------------------------------------------------------------------



 



SCHEDULE 2.4
EXISTING LETTERS OF CREDIT

          Letter of Credit   Amount
217917
  $ 11,490,000.00  
217918
  $ 1,350,000.00  
214833
  $ 50,000.00  
3038438
  $ 2,145,666.67  
3084756
  $ 12,450,000.00  

      Trade Letters of Credit   Amount
 
   

Schedule 2.4-1



--------------------------------------------------------------------------------



 



SCHEDULE 5.5
CERTAIN LITIGATION
None.

Schedule 5.5-1



--------------------------------------------------------------------------------



 



SCHEDULE 5.9
EXISTING LIENS AND NEGATIVE PLEDGES

1.   Operating leases entered into from time to time, in the ordinary course of
business, by Borrowers or any Subsidiary for equipment or vehicles, which may
have Liens on the leased personal property.   2.   Industrial Revenue Bonds
issued by MetalCenter, Inc. and subsequently assumed by RSA in the principal
amount of $2,050,000 at September 30, 2006.   3.   Industrial Revenue Bonds
issued by Viking Materials, Inc. in the principal amount of $1,225,000 as of
September 30, 2006.   4.   Industrial Development Revenue Bonds issued by Earle
M. Jorgensen Company in the principal amount of $2,870,000 as of September 30,
2006.   5.   Short term credit facility entered into by Earle M. Jorgenson
(Canada), Inc. for a maximum of C$22,000,000 for operations in Canada.   6.  
Short term credit facility entered into by Reliance Pan Pacific Pte., Ltd. for a
maximum of $4,000,000 for operations in China and Singapore.   7.   Short term
credit facility entered into by Borrowers on July 31, 2006 for a maximum of
$100,000,000 which will be paid off and terminated as of the Closing Date.   8.
  Certain Capital Lease Obligations in the amount of approximately $6,700,000
arising from real property leases existing at the time Chapel Steel Corp. was
acquired.   9.   Negative Pledges contained in those Note Purchase Agreements
issued pursuant to those Note Purchase Agreements dated November 1, 1996,
September 15, 1997, October 15, 1998, and July 1, 2003, as amended on or before
the date hereof, and the guaranties thereof by the Guarantors.   10.   Earle M.
Jorgensen Company has issued and outstanding 9 3/4% senior secured notes (the
“Notes”) in the total principal amount of $249,995,000. Of that amount, Notes
with a principal amount of approximately $249,700,000 have been tendered for
purchase, if accepted, pursuant to a tender offer that is expected to expire on
November 8, 2006. It is unknown whether the remaining Notes will be tendered or
will continue to be outstanding, but if the tendered Notes are purchased,
substantially all of the restrictive covenants contained in the Indenture and
the Notes (other than the covenants related to asset sales and change of control
offers) would be eliminated, certain event of default provisions as well as
provisions relating to the security interest that Holders have in the assets of
Earle M. Jorgensen Company would be eliminated, and certain other provisions
contained in the Indenture, the Notes and the related Security Agreement and
Intercreditor Agreement would be modified or eliminated.

Schedule 5.9-1



--------------------------------------------------------------------------------



 



SCHEDULE 5.15
SUBSIDIARIES

                              Jurisdiction   Form of           # of Shares    
of   Legal   # of Shares   Owned and by Name   Organization   Entity  
Outstanding   Whom
Allegheny Steel Distributors, Inc.
  PA   Corporation     1,000     1,000 by RSAC*
Aluminum and Stainless, Inc.
  LA   Corporation     5,582     5,582 by RSAC*
American Metals Corporation
  CA   Corporation     100     100 by RSAC*
American Steel, L.L.C.
  OR   Limited Liability Company   101 Membership Units     101 Membership Units
by RSA
AMI Metals, Inc.1
  TN   Corporation     1,400     1,400 by RSAC*
AMI Metals Europe SPRL
  Belgium   Corporation     210,855     189,770 by AMI Metals, Inc.
 
                  21,085 by RSA
CCC Steel, Inc.1
  DE   Corporation     3,625.8     3,625.8 by RSAC*
Chapel Steel Corp.
  PA   Corporation     597     597 by RSAC*
Chatham Steel Corporation
  GA   Corporation     9,585.667     9,585.667 by RSAC*
Durrett Sheppard Steel Co., Inc.
  CA   Corporation     100     100 by RSAC*

Schedule 5.15-1



--------------------------------------------------------------------------------



 



                              Jurisdiction   Form of           # of Shares    
of   Legal   # of Shares   Owned and by Name   Organization   Entity  
Outstanding   Whom
Earle M. Jorgensen (Canada) Inc.
  Ontario Province, Canada   Corporation   121,343 common shares     121,343
commons shares
 
          117 preferred shares     117 preferred shares
 
                  by EMJ**
Earle M. Jorgensen Company
  DE   Corporation     1,000     1,000 by RSA
Everest Metals (Suzhou) Co. Ltd.
  PRC   Corporation   100% equity interest     100% equity interest by RPP4
LBT, Inc.
  IL   Corporation     1,000     1,000 by Liebovich2
Liebovich Bros., Inc.2
  IL   Corporation     13,203     13,203 by RSAC*
Lusk Metals
  CA   Corporation     10,533     10,533 by RSAC*
Pacific Metal Company
  OR   Corporation     100     100 by RSAC*
PDM Steel Service Centers, Inc.
  CA   Corporation     1,000     1,000 by RSAC*
Phoenix Corporation
  GA   Corporation     6,229     6,229 by RSAC*
Precision Strip, Inc.3
  OH   Corporation   1,000 Class A Voting     1,000 Class A Voting by RSAC*
 
          3,935 Class B Non-Voting     3,935 Class B Non-Voting by RSAC*

Schedule 5.15-2



--------------------------------------------------------------------------------



 



                              Jurisdiction   Form of           # of Shares    
of   Legal   # of Shares   Owned and by Name   Organization   Entity  
Outstanding   Whom
Precision Strip Transport, Inc.
  OH   Corporation   60 Class A Voting     60 Class A Voting by Precision
 
        0 Class B non-Voting     0 Class B non-Voting
Reliance Pan Pacific Pte.Ltd.4
  Singapore   Corporation   232,420 ordinary shares     162,694 by RSAC*
RSAC Management Corp.
  CA   Corporation     1,000     1,000 by RSA
Service Steel Aerospace Corp.
  DE   Corporation     100     100 by RSAC*
Siskin Steel & Supply Company, Inc.
  TN   Corporation   88,000 voting common     88,000 by RSAC*
 
          3,691,116 non-voting common     3,691,116 by RSAC*
Stainless Insurance Ltd.
  Bermuda   Corporation   120,000 shares     120,000 shares by EMJ**
Toma Metals, Inc.
  PA   Corporation     100     100 by RSAC*
 
  CA   Corporation     114,000     (a) 3,000 by Dan Mangan
Valex Corp.5
                  (b) 111,000 by RSAC*
Valex Korea Co. Ltd.
  Korea   Corporation     364,515     360,904 by Valex5

Schedule 5.15-3



--------------------------------------------------------------------------------



 



                              Jurisdiction   Form of           # of Shares    
of   Legal   # of Shares   Owned and by Name   Organization   Entity  
Outstanding   Whom
Viking Materials, Inc.
  MN   Corporation   6,543 voting common     6,543 voting common by RSAC*
 
          3,182.1 non-voting common     3,182.1 non-voting common by RSAC*
Yarde Metals, Inc.
  CT   Corporation     15,000     15,000 by RSAC*

 

*   RSAC refers to RSAC Management Corp., a California corporation which is a
Borrower and a wholly-owned subsidiary of Reliance Steel & Aluminum Co.   **  
EMJ means Earle M. Jorgensen Company, a Delaware corporation, a Wholly-Owned
Subsidiary of RSA.   1   AMI Metals, Inc. owns 90% of the outstanding equity
interest of AMI Metals Europe SPRL, a Belgium corporation, and RSA owns the
remaining 10%.   2   Liebovich Bros., Inc. owns 100% of the outstanding common
stock of LBT, Inc.   3   Precision Strip, Inc. owns 100% of the outstanding
common stock of Precision Strip Transport, Inc.   4   Reliance Pan Pacific Pte.
Ltd. is a Singapore corporation that owns 100% of the outstanding equity
interest of Everest Metals (Suzhou) Co. Ltd., a corporation formed under the
laws of the People’s Republic of China.   5   Valex Corp. owns approximately 99%
of the outstanding common stock of Valex Korea Co. Ltd., a Korean corporation.
The remaining 1% of the common stock is held by employees of Valex Korea Co.,
Ltd.

Schedule 5.15-4



--------------------------------------------------------------------------------



 



SCHEDULE 7.2
INVESTMENTS
          RSA owns a 70% interest in Reliance Pan Pacific Pte. Ltd., a Singapore
corporation, and Reliance Pan Pacific Pte. Ltd. owns all of the outstanding
equity interest in Everest Metals (Suzhou) Co. Ltd., a corporation organized
under the laws of the People’s Republic of China.
          Borrowers from time to time in the ordinary course of their business
enter into agreements to purchase all or a portion of the outstanding securities
or assets of other companies.

Schedule 7.2-1



--------------------------------------------------------------------------------



 



SCHEDULE 7.3
EXISTING INDEBTEDNESS

1.   Indemnification or similar provisions in leases entered into from time to
time, in the ordinary course of business, by Borrowers or any Subsidiary for
equipment or vehicles.   2.   Industrial Revenue Bonds issued by MetalCenter,
Inc. and subsequently assumed by RSA in the principal amount of $2,050,000 at
September 30, 2006.   3.   Industrial Revenue Bonds issued by Viking Materials,
Inc. in the principal amount of $1,225,000 as of September 30, 2006.   4.  
Senior unsecured notes issued pursuant to those Note Purchase Agreements dated
November 1, 1996 (with a principal balance of $30 million as of September 30,
2006), September 15, 1997 (with a principal balance of $30 million as of
September 30, 2006), October 15, 1998 (with a principal balance of $127 million
as of September 30, 2006), and July 1, 2003 (with a principal balance of
$135 million as of September 30, 2006), all as amended on or before the date
hereof. These notes are guaranteed by the Guarantors.   5.   Industrial
Development Revenue Bonds issued by Earle M. Jorgensen Company in the principal
amount of $2,870,000 as of September 30, 2006.   6.   Short term credit facility
entered into by Earle M. Jorgenson (Canada), Inc. for a maximum of C$22,000,000
for operations in Canada.   7.   Short term credit facility entered into by
Reliance Pan Pacific Pte., Ltd. for a maximum of $4,000,000 for operations in
China and Singapore.   8.   Short term credit facility entered into by Borrowers
on July 31, 2006 for a maximum of $100,000,000 which will be paid off and
terminated as of the Closing Date.   9.   Certain Capital Lease Obligations in
the amount of approximately $6,700,000 arising from real property leases
existing at the time Chapel Steel Corp. was acquired.   10.   Earle M. Jorgensen
Company has issued and outstanding 9 3/4% senior secured notes (the “Notes”) in
the total principal amount of $249,995,000. Of that amount, Notes with a
principal amount of approximately $249,700,000 have been tendered for purchase,
if accepted, pursuant to a tender offer that is expected to expire on
November 8, 2006. It is unknown whether the remaining Notes will be tendered or
will continue to be outstanding, but if the tendered Notes are purchased,
substantially all of the restrictive covenants contained in the Indenture and
the Notes (other than the covenants related to asset sales and change of control
offers) would be eliminated, certain event of default provisions as well as
provisions relating to the security interest that Holders have in the assets of
Earle M. Jorgensen Company would be eliminated, and certain other provisions
contained in

Schedule 7.3-1



--------------------------------------------------------------------------------



 



    the Indenture, the Notes and the related Security Agreement and
Intercreditor Agreement would be modified or eliminated.

Schedule 7.3-2



--------------------------------------------------------------------------------



 



SCHEDULE 10.2
ADMINISTRATIVE AGENT’S OFFICE; CERTAIN ADDRESSES FOR NOTICES

      RELIANCE STEEL & ALUMINUM CO.,
as Borrower
 
    Address for Notices:
 
    Reliance Steel & Aluminum Co. 350 S. Grand Avenue, Suite 5100 Los Angeles,
California 90071
Attention:
  Karla Lewis
 
  Executive Vice President & Chief Financial Officer
Telephone:
  213-576-2472
Facsimile:
  213-687-8792
E-mail:
  klewis@rsac.com
 
    RSAC MANAGEMENT CORP.,
as Borrower
 
    Address for Notices:
 
    RSAC Management Corp. 350 S. Grand Avenue, Suite 5100 Los Angeles,
California 90071
Attention:
  Karla Lewis
 
  Executive Vice President & Chief Financial Officer
Telephone:
  213-576-2472
Facsimile:
  213-687-8792
E-mail:
  klewis@rsac.com
 
    BANK OF AMERICA, N.A.,
as Administrative Agent
 
    Notices (other than Requests for Extensions of Credit):
 
    Bank of America, N.A. 800 Fifth Avenue, Floor 37 Seattle, WA 98104 Mail
Code: WA1-501-37-20
Attention:
  Ken Puro
Telephone:
  206-358-0138
Facsimile:
  206-358-0971
E-mail:
  ken.puro@bankofamerica.com

Schedule 10.6-1



--------------------------------------------------------------------------------



 



      Requests for Extensions of Credit:
 
    Bank of America, N.A. 2001 Clayton Road, 2nd Floor Concord, CA 94520 Mail
Code: CA4-702-02-25 Attention: Rachel Warford
Telephone:
  925-675-8361
Facsimile:
  888-969-9236
E-mail:
  rachel.warford@bankofamerica.com
 
    Payments:
 
    Bank of America, N.A. Dallas, TX ABA No. 111000012 Account No: 3750836479
Account Name: Corporate FTA Attention: Rachel Warford Reference: Reliance Steel
& Aluminum
 
    BANK OF AMERICA, N.A., as Issuing Lender
 
    Address for Notices:
 
    Bank of America, N.A. Trade Operations-Los Angeles #226521 Trade Operations
– Los Angeles #226521 333 S. Beaudry Avenue, 19th Floor Mail Code: CA9-703-19-23
Los Angeles, CA 90017-1466 Attention: Tai Lu
Telephone:
  (213) 345-0145
Facsimile:
  (213) 345-6684
E-mail:
  tai.anh.lu@bankofamerica.com
 
    BANK OF AMERICA, N.A., as Swing Line Lender
 
    Address for Notices:
 
    Bank of America, N.A. Trade Operations-Los Angeles #226521 Trade Operations
– Los Angeles #226521 333 S. Beaudry Avenue, 19th Floor Mail Code: CA9-703-19-23
Los Angeles, CA 90017-1466 Attention: Tai Lu
Telephone:
  (213) 345-0145
Facsimile:
  (213) 345-6684
E-mail:
  tai.anh.lu@bankofamerica.com

-ii-